                   Case 17-12560-BLS              Doc 4498        Filed 07/08/20         Page 1 of 64




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                                                                          (Jointly Administered)
                                Remaining Debtors.


                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                       )
                                        ) ss
COUNTY OF NASSAU                        )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc.2, the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success, New York 11042-1013.

2.           On June 22, 2020, at the direction of Pachulski Stang Ziehl & Jones (“Pachulski Stang”),

and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), counsel to the Woodbridge

Liquidation Trust, I caused true and correct copies of the following documents to be served by first

class mail on the parties identified on Exhibit A annexed hereto (Master Service List and Notice

of Appearance Parties), and by e-mail on the parties identified on Exhibit B annexed hereto (Master

Service List and Notice of Appearance Parties with e-mail addresses):3



1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
             These parties include a Notice of Appearance Party who has consented to email service only pursuant to
             Del. Bankr. L.R. 2002-1(d) and 5005-4
    Case 17-12560-BLS      Doc 4498     Filed 07/08/20    Page 2 of 64




    Order Sustaining Twenty-Ninth (29th) Omnibus (Non-Substantive) Objection
     to Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule
     3007, and Local Rules 3007-1 and 3007-2 (“29th Omnibus Order”) [Docket No.
     4477];

    Order Sustaining Thirtieth (30th) Omnibus (Non-Substantive) Objection to
     Claims Pursuant to Section 502 of the Bankruptcy Rule 3007, and Local Rules
     3007-1 and 3007-2 (“30th Omnibus Order”) [Docket No. 4478];

    Order Sustaining Twenty-Eighth (28th) Omnibus (Non-Substantive) Objection
     to Claims Pursuant to Section 502 of the Bankruptcy Rule 3007, and Local
     Rules 3007-1 and 3007-2 (“28th Omnibus Order”) [Docket No. 4479];

    Order Sustaining Twenty-Seventh (27th) Omnibus (Non-Substantive)
     Objection to Claims Pursuant to Section 502 of the Bankruptcy Code,
     Bankruptcy Rule 3007, and Local Rules 3007-1 and 3007-2 (“27th Omnibus
     Order”) [Docket No. 4480];

    Woodbridge Liquidation Trust’s First (1st) Notice of Certain Fully Satisfied
     Claims (“1st Notice re: Satisfied Claims”) [Docket No. 4481];

    Order (I) Sustaining Trust’s Objection to Proof of Claim No. 1729 Asserted
     by Pamela M. Parsons and (II) Waiving, to the Extent Applicable, Local Rule
     3007-1(f)(iii) (“Order Sustaining Objection to POC No. 1729”) [Docket No.
     4482];

    Order (I) Sustaining Trust’s Objection to Proof of Claim no. 8439 Asserted by
     Steven J. Norris and (II) Waiving, to the Extent Applicable, Local Rule 3007-
     1(f)(iii) (“Order Sustaining Objection to POC No. 8439”) [Docket No. 4483];

    Order (I) Sustaining Trust’s Objection to Proof of Claim No. 7562 Asserted
     by Steve J. Norris and (II) Waiving, to the Extent Applicable, Local Rule 3007-
     1(f)(iii) (“Order Sustaining Objection to POC No. 7562”) [Docket No. 4484];
     and

    Order (I) Sustaining Trust’s Objection to Proof of Claim No. 4161 Asserted
     by the Fred F. Cohn & Miriam C. Perlson-Cohn Rev. Trust 5/26/94 Restated
     and (II) Waiving, to the Extent Applicable, Local Rule 3007-1(f)(iii) (“Order
     Sustaining Objection to POC No. 4161”) [Docket No. 4485].




                                    2
             Case 17-12560-BLS              Doc 4498         Filed 07/08/20         Page 3 of 64




3.     On June 23, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the 29th Omnibus Order to be served by first class mail on the parties

identified on Exhibit C annexed hereto (Affected Claimants).4

4.     On June 23, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the 30th Omnibus Order to be served by first class mail on the parties

identified on Exhibit D annexed hereto (Affected Claimants).

5.     On June 23, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the 28th Omnibus Order to be served by first class mail on the parties

identified on Exhibit E annexed hereto (Affected Claimants).

6.     On June 23, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the 27th Omnibus Order to be served by first class mail on the parties

identified on Exhibit F annexed hereto (Affected Claimants).

7.     On June 22, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the 1st Notice re: Satisfied Claims to be served by first class mail on the

parties identified on Exhibit G annexed hereto (Affected Claimants).

8.     On June 22, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the Order Sustaining Objection to POC No. 1729 to be served by first class

mail on a party identified on Exhibit H annexed hereto (Affected Claimant).

9.     On June 22, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the Order Sustaining Objection to POC No. 8439 to be served by first class

mail on a party identified on Exhibit I annexed hereto (Affected Claimant).



4
       The envelopes used in the service on the parties identified on Exhibits C, D, E, F, G, H. I, J, and K included
       the legend: “Important Legal Documents Enclosed: Please direct a copy of the contents of this envelope to
       the President, Managing or General Agent.”
                                                        3
            Case 17-12560-BLS         Doc 4498      Filed 07/08/20    Page 4 of 64




10.    On June 22, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the Order Sustaining Objection to POC No. 7562 to be served by first class

mail on a party identified on Exhibit J annexed hereto (Affected Claimant).

11.    On June 22, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a true

and correct copy of the Order Sustaining Objection to POC No. 4161 to be served by first class

mail on a party identified on Exhibit K annexed hereto (Affected Claimant).



                                                      /s/ Alison Moodie
                                                      Alison Moodie

  Sworn to before me this
  30th day of June, 2020
  /s/ Cassandra Murray
  Notary Public, State of New York
  No. 01MU6220179
  Qualified in Queens County
  Commission Expires April 12, 2022




                                                4
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 5 of 64




                EXHIBIT A
                                                                                    Case 17-12560-BLS                   Doc 4498      Filed 07/08/20   Page 6 of 64

Name                            Address1                        Address2                            Address3                       Address4               City              State   Zip

AKERMAN LLP                     ATTN: MICHAEL I GOLDBERG, ESQ   350 EAST LAS OLAS BLVD, STE 1600                                                          FORT LAUDERDALE   FL      33301
KLEE, TUCHIN, BOGDANOFF &       ATTN JONATHAN M. WEISS          1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES       CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN DAVID A. FIDLER            1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES       CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN MICHAEL L. TUCHIN          1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES       CA      90067
STERN LLP
MCCABE, WEISBERG & CONWAY,      ATTN JANET Z. CHARLTON          1407 FOULK ROAD, SUITE 204                                                                WILMINGTON        DE      19803
LLC
MCCABE, WEISBERG & CONWAY,      ATTN MICHAEL K PAK ESQ          1407 FOULK ROAD, SUITE 204                                                                WILMINGTON        DE      19803
LLC
OFFICE OF THE UNITED STATES     REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207    LOCKBOX 35             WILMINGTON        DE      19801
TRUSTEE
PACHULSKI STANG ZIEHL & JONES   ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                        LOS ANGELES       CA      90067-4100
LLP                                                             BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES   ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON        DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON        DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON        DE      19899
LLP
YOUNG & BROOKS, P.A.            ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                         WEST PALM BEACH   FL      33406




Page 1 of 1
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 7 of 64




                EXHIBIT B
                                                                                    Case 17-12560-BLS                   Doc 4498      Filed 07/08/20   Page 8 of 64

Name                            Address1                        Address2                            Address3                       Address4               City               State   Zip          Email

AKERMAN LLP                     ATTN: MICHAEL I GOLDBERG, ESQ   350 EAST LAS OLAS BLVD, STE 1600                                                          FORT LAUDERDALE    FL      33301        Michael.goldberg@akerman.com
KLEE, TUCHIN, BOGDANOFF &       ATTN JONATHAN M. WEISS          1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES        CA      90067        jweiss@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN DAVID A. FIDLER            1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES        CA      90067        dfidler@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN MICHAEL L. TUCHIN          1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES        CA      90067        mtuchin@ktbslaw.com
STERN LLP
OFFICE OF THE UNITED STATES     REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207    LOCKBOX 35             WILMINGTON         DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES   ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                        LOS ANGELES        CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                             BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES   ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON         DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON         DE      19801        crobinson@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON         DE      19899        acaine@pszjlaw.com
LLP
RYAN LAW GROUP PLLC             ATTN MICHAEL J RYAN, ESQ        636 US HIGHWAY 1 STE 110                                                                  NORTH PALM BEACH   FL      33408        mikeryan32645@yahoo.com
YOUNG & BROOKS, P.A.            ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                         WEST PALM BEACH    FL      33406        syoung@ybplaw.com




Page 1 of 1
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 9 of 64




                EXHIBIT C
                                                                                  Case 17-12560-BLS            Doc 4498       Filed 07/08/20   Page 10 of 64

Name                            Address1                        Address2                     Address3                       Address4               City              State   Zip

ALFRED E RUSHING REVOCABLE      AND GERALDINE F RUSHING         C/O ALFRED E RUSHING         3122 SHADOW WOOD DRIVE                                OCEAN SPRINGS     MS      39564
TRUST                           REVOCABLE TRUST
ALI HEIDARI SAEID               20 BAUDIN CIR                                                                                                      LADERA RANCH      CA      92694
AMANDA PAGE SILVERBERG          13260 BONNER RD SE                                                                                                 OLALLA            WA      98359
AMANDA SIEGEL AND LINDA         9600 NW 31ST PLACE                                                                                                 SUNRISE           FL      33351
SIEGEL
AMY B SAYNE                     5201 SWANNER RD                                                                                                    KNOXVILLE         TN      37918
AMY B SAYNE                     C/O COOPER LEVENSON P A         ATTN ERIC A BROWNDORF        1125 ATLANTIC AVE THIRD FL                            ATLANTIC CITY     NJ      08401
ANGELA RULAND                   9940 S OCEAN DR APT 201                                                                                            JENSEN BEACH      FL      34957
ANJE SHEIN REVOCABLE TRUST      C/O ANJE SHEIN                  9522 LAWLER AVE                                                                    SKOKIE            IL      60077
ANNA SHAVER                     REGENCY RESIDENCE               6711 EMBASSY BLVD APT 233                                                          PORT RICHEY       FL      34688
ANNE MARIE SIMONEAU             537 S EUCLID AVE # 5                                                                                               PASADENA          CA      91101
BERNARD F SANNER & SHARON       1209 W 40TH ST                                                                                                     BALTIMORE         MD      21211-1726
SANNER ROSE
BERTHOLD & ANITA SCHWARZ        111 S SHORE DR APT 222                                                                                             EAST HAVEN        CT      06512-4673
BERTHOLD & ANITA SCHWARZ        111 S SHORE DR APT 222                                                                                             EAST HAVEN        CT      66512-4573
BLOOD HURST & O'REARDON, LLP    ATTN CRAIG W STRAUB, ESQ        501 WEST BROADWAY STE 1490                                                         SAN DIEGO         CA      92101
BLOOD HURST & O'REARDON, LLP    ATTN TIMOTHY G. BLOOD, ESQ      501 WEST BROADWAY STE 1490                                                         SAN DIEGO         CA      92101
BRUCE SEMERIA                   2443 JESSICA DR                                                                                                    GILBERTSVILLE     PA      19525
CAROL E AND CHAZZ SCHOENFELD 1525 MOFFITT AVE                                                                                                      HEWLETT           NY      11557
CAROLE SCHOENBERG AND PAUL      7102 SPRINGVILLE COVE                                                                                              BOYNTON BEACH     FL      33437
SCHOENBERG
CATHY SHOTZBERGER               603 PRESTON LN                                                                                                     HATBORO           PA      19040
CHAD A SCHULZE AND JODY L       221 GRANDVIEW DR                                                                                                   FORT LORAMIE      OH      45845
SCHULZE
CLARK H SCHABO                  W5562 CENTER VALLEY RD                                                                                             BLACK CREEK       WI      54106
CONNIE FELDICK SINGLETON        466 SANTA BARBRA                                                                                                   IRVINE            CA      92606
DALE M SCHMIDT                  106 ELIZABETH CT                                                                                                   DEERFIELD         WI      53531
DARREN SHEN-KAO & PEGGY SHEN C/O PEGGY SHEN                     388 E OCEAN BLVD #1106                                                             LONG BEACH        CA      90802
DAVID & HARRIET SAYER           1620 AVENUE I APT 517                                                                                              BROOKYLN          N       11230-3024
DAVID A SHEDLOCK                510 CRAWFORD RUN RD                                                                                                TARENTUM          PA      15084
DAVID D AND LANA KAY SABOT      6605 CENTENNIAL RD                                                                                                 BISMARCK          ND      58503
DAVID D AND LANA KAY SABOT      C/O NELSON COMIS KETTLE &       ATTN WILLIAM E. WINFIELD     300 EAST ESPLANADE DRIVE STE                          OXNARD            CA      93036
                                KINNEY LLP                                                   1170
DAVID SCHAECHTELE               506 MEISTER WAY                                                                                                    SACRAMENTO        CA      95819
DENNIS D SHAW TR DTD 08/07/97   15713 ALLMAND DR                                                                                                   HUDSON            FL      34667
DIANE RUBY                      2412 DELWOOD AVE                                                                                                   DURANGO           CO      81301
DIANE SHEPARD                   3203 FOUR SEASONS DRIVE                                                                                            EL DORADO HILLS   CA      95762
DIANE SHEPARD                   C/O KILPATRICK LAW OFFICES PC   3550 WATT AVENUE, STE. 140                                                         SACRAMENTO        CA      95821
DOLORES J SCARDINE              2238 WISDOMS CT                                                                                                    AVON              IN      46123



Page 1 of 11
                                                                                    Case 17-12560-BLS               Doc 4498     Filed 07/08/20   Page 11 of 64

Name                               Address1                        Address2                      Address3                      Address4               City               State   Zip

DRINKER BIDDLE & REATH LLP         ATTN STEVEN K KORTANEK, ESQ     222 DELAWARE AVE STE 1410                                                          WILMINGTON         DE      19801
DRINKER BIDDLE & REATH LLP         ATTN PATRICK A JACKSON, ESQ     222 DELAWARE AVE STE 1410                                                          WILMINGTON         DE      19801
DRINKER BIDDLE & REATH LLP         ATTN JOSEPH N ARGENTINA, JR,    222 DELAWARE AVE STE 1410                                                          WILMINGTON         DE      19801
                                   ESQ
DRINKER BIDDLE & REATH LLP         ATTN JAMES H MILLAR, ESQ        1177 AVENUE OF THE AMERICAS                                                        NEW YORK           NY      10036-2714
                                                                   41ST FL
EDWARD W SHUMAN                    6839 W LISERON                                                                                                     BOYNTON BEACH      FL      33437
EDWIN A SIMONS                     320 HIGHLAND AVE                                                                                                   DARBY              PA      19023
EDWIN H & RUTHE J RUSSELL          402 BRADLEY CT                                                                                                     GREENVILLE         SC      29615
ELDON D SCHRAG & RUTH M            C/O ERON LAW P A                ATTN DAVID PRELLE ERON        229 E WILLIAM STE 100                                WICHITA            KS      67202
SCHRAGE FAMILY TRUST
ELEANOR J SEIBEL TTEE CLIFFORD R   U/A DTD 04/11/1991              254 RALEIGH DR                                                                     VACAVILLE          CA      95687
SEIBEL TTEE
ELIZABETH SCHULTZ                  617 S UNION BLVD                                                                                                   COLORADO SPRINGS   CO      80910
ENTRUST GRP FBO JACQUELINE         PO BOX 5758                                                                                                        BAKERSFIELD        CA      93388
T-SICKLES
ERNEST & BIRGIT SCHWEGEL           10164 GOLF BOULEVARD                                                                                               TERASURE ISLAND    FL      33706
EUGENE G SEGER IRREVOCABLE         C/O TIM SEGER                   307 ELYAN CT                                                                       TAYLORS            SC      29687-5880
TRUST DATED 7/18/2011
FLORENCE ANN SEELIG                C/O FLORENCE SEELIG, TRUSTEE    11880 SW CAMDEN LANE                                                               BEAVERTON          OR      97008
RECOVABLE LIVING TRUST
FRAN RUBIN AND MARK RUBIN          4 PICKWICK COURT                                                                                                   STONY BROOK        NY      11790
GARY & BERNICE SCHMELZ             5575 DOGWOOD WAY                                                                                                   NAPLES             FL      34116
GEORGE L JR & LINDA C SIMS         4841 PALMER RIDGE DR                                                                                               PARKER             CO      80134
GEORGE P SHIMP                     8432 OLD STATE RD 3                                                                                                OTISCO             IN      47163
GERALD AND CARMELLA C.             5215 S DURANGO DR STE 3                                                                                            LAS VEGAS          NV      89113
SALVUCCI TRUST
HAIDEE & ADRIAN JAMES              20400 W ESMERELDA LANE                                                                                             PORTER RANCH       CA      90326
SANCHEZ
HAROLD M RUECKERT                  435 E PIONEER AVE                                                                                                  SANDY              UT      84070
HARRIET SAYER                      21 LAKE DR                                                                                                         NEW CITY           NY      10956-3204
HORIZON TR CO-FBO ERIN A           C/O ERIN A SCHNEIDER            1428 CLOVER CREEK DR                                                               LONGMONT           CO      80503
SCHNEIDER IRA
HORIZON TR CO-FBO KENNETH          794 165 LN                                                                                                         MONTGOMERY         MN      56069
RUHLAND
HORIZON TR CO-FBO KINDRA SUE       4941 CAMINITO LUISA                                                                                                CAMARILLO          CA      93012
SAILERS IRA
HORIZON TR CO-FBO REBECCA          7959 NILE CT                                                                                                       ARVADA             CO      80007
SHRECK SEP IRA
HORIZON TR CO-FBO VERNE R          37666 SAINTS TRAIL                                                                                                 ELIZABETH          CO      80107
SAINT VINCENT
HOWARD D & CINDY M RUBIN           201-B W BUTLER RD #249                                                                                             MAULDIN            SC      29662
HOWARD RUBIN                       6096 HUNTWICK TERRACE BLD 128   APT 303                                                                            DEL RAY BEACH      FL      33484
HOWARD RUBIN                       6096 HUNTWICK TERRARE BLD 128                                                                                      DEL RAY BEACH      FL      33484
                                   APT 303

Page 2 of 11
                                                                                      Case 17-12560-BLS      Doc 4498     Filed 07/08/20   Page 12 of 64

Name                             Address1                        Address2                         Address3              Address4               City               State   Zip

HOWARD RUBIN                     C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                            NEW YORK           NY      10017
IRA SERVICES TRUST COMPANY       CFBO CAROLYN J SAIA IRA         1160 INDUSTRIAL RD STE 1                                                      SAN CARLOS         CA      94070
IRA SVCS TR CO-CFBO EUGENE J     PO BOX 7080                     1160 INDUSTRIAL RD STE 1                                                      SAN CARLOS         CA      94070-7080
SCHOOLS
IRA SVCS TR CO-CFBO EUGENE J     5069 HARBOUR DR                                                                                               OXFORD             FL      34484
SCHOOLS
IRA SVCS TR CO-CFBO EUGENE J     1160 INDUSTRIAL RD #1                                                                                         SAN CARLOS         CA      94070
SCHOOLS
IRA SVCS TR CO-CFBO JOSEFINA A   1160 INDUSTRIAL RD STE 1                                                                                      SAN CARLOS         CA      94070
SALANGA
IRA SVCS TR CO-CFBO MICHAEL S    1160 INDUSTRIAL RD STE 1                                                                                      SAN CARLOS         CA      94070
SHELTON IRA
IRA SVCS TR CO-CFBO MICHAEL S    1302 N HIGHSCHOOL RD                                                                                          INDIANAPOLIS       IN      46224
SHELTON IRA
IRA SVCS TR CO-CFBO SANDIE I     1160 INDUSTRIAL RD STE 1                                                                                      SAN CARLOS         CA      94070
SIMMONS IRA
IRA SVCS TR CO-CFBO SANDIE I     8884 NOELINE AVE                                                                                              SPRING VALLEY      CA      91977
SIMMONS IRA
IRENE H B SCHMIDT                2437 WINDEMERE                                                                                                BIRMINGHAM         MI      48009
J MORGAN SHUSTER & THERESA C     6834 S UNIVERSITY BLVD # 1000                                                                                 CENNTENNIAL        CO      80122
SHUSTER
JAMES KYLE AND BONNIE            348 UPPER SAND VALLEY RD                                                                                      JONESBOROUGH       TN      37659
SIMMERMAN
JAY A SCHULZE                    240 MONTEREY DR                                                                                               FORT LORAMIE       OH      45845
JEFFREY V SHAW                   2659 SW 74 TERRACE                                                                                            DAVIE              FL      33314
JEFFREY V SHAW                   2659 SW 74 TERR                                                                                               DAVIE              FL      33314
JENNER & BLOCK LLP               ATTN RICHARD LEVIN, ESQ.        919 THIRD AVE                                                                 NEW YORK           NY      10022
JENNER & BLOCK LLP               ATTN CATHERINE L STEEGE, ESQ.   353 N CLARK ST                                                                CHICAGO            IL      60654
JERRY AND DARLENE SCLATER        1816 SHEFFIELD WAY                                                                                            ROSEVILLE          CA      95661
JOAN E & ELIZABETH A SEGER       5431 VERMILLION BLUFFS DRIVE                                                                                  COLORADO SPRINGS   CO      80923
JOAN E & ELIZABETH A SEGER       C/O SCHNEIDERS & ASSOCIATES     300 EAST ESPLANADE DRIVE SUITE                                                OXNARD             CA      93036
                                                                 1980
JOHN M RYAN JR                   541 SALEM ST                                                                                                  BRADFORD           MA      01835
JOHN SIGL                        726 CLIFFORD ST                                                                                               WARMINSTER         PA      18974
JOHN T SCHIEL                    7723 E. KETTLE CT.                                                                                            CENTENNIAL         CO      80112
JOHN T SCHIEL                    C/O SCHNEIDERS & ASSOCIATES     300 EAST ESPLANADE DRIVE SUITE                                                OXNARD             CA      93036
                                 LLP                             1980
JOSEPH E SARACHEK                101 PARK AVENUE FLOOR 27                                                                                      NEW YORK           NY      10017
JOYCE SCARPA                     16 CLIFTON ST                                                                                                 WATERFORD          CT      06385
JUAN B RUIZ                      2005 36TH AVE E                                                                                               PALMETTO           FL      34221
JUDITH B SANDERSON               13285 S CHERRY CREST DR                                                                                       DRAPER             UT      84020
JUDITH B SANDERSON               C/O ALTUS RETIREMENT SERVICES   4548 S ATHERTON DR #210                                                       TAYLORSVILLE       UT      84123
                                 LLC
JULIA SIMPSON                    3130 UNITY TREE DR                                                                                            EDGEWATER          FL      32141


Page 3 of 11
                                                                                       Case 17-12560-BLS       Doc 4498     Filed 07/08/20            Page 13 of 64

Name                              Address1                        Address2                     Address3                   Address4                        City               State   Zip

KARIN V SCOTT TRUSTEE OF THE      AGREEMENT DATED 5/22/2012       1414 BRETT PL #326                                                                      SAN PEDRO          CA      90732
KARIN V SCOTT TRUST
KARNAIL SINGH                     8116 SPRINGFIELD VILLAGE DR                                                                                             SPRINGFIELD        VA      22152
KATHLEEN A RYAN                   6160 DELL DR APT 208                                                                                                    MADISON            WI      53718
KENNETH J RUHLAND                 794 165 LN                                                                                                              MONTGOMERY         MN      56069
KENNETH D RUTZ & BERNICE J RUTZ   2009 61ST AVE                                                                                                           GREELEY            CO      80634
KENNETH D RUTZ & BERNICE J RUTZ   C/O KENNETH D RUTZ              2009 61ST AVE                                                                           GREELEY            CO      80634
KIM L SCHMEHLING                  3850 GALT OCEAN DR # 1608                                                                                               FORT LAUDERDALE    FL      33308
LAURA J SIMPSON                   16222 MONTEREY LANE SPACE 244                                                                                           HUNTINGTON BEACH   CA      92649
LAW OFFICE OF CURTIS A HEHN       ATTN CURTIS A HEHN              1007 N ORANGE ST 4TH FL                                                                 WILMINGTON         DE      19801
LAW OFFICE OF HARRY J ROSS        ATTN HARRY J ROSS               6100 GLADES RD, STE 211                                                                 BOCA RATON         FL      33434
LILLY A SHIRLEY                   103 ETERNITY PASS                                                                                                       HARRIMAN           TN      37748
LILY A SHIRLEY                    103 ETERNITY PASS                                                                                                       HARRIMAN           TN      37748
LINDA SCHWARTZ                    1169 GATEWAY TRL                                                                                                        FORT WAYNE         IN      46845-5500
LOLA SHURDEN                      2055 SATHER DR                                                                                                          COLORADO SPGS      CO      80915-4423
LOLA SHURDEN                      2056 SATHER DR                                                                                                          COLORADO SPRINGS   CO      80915-4423
LORRAINE SHRIVER                  C/O JOHN L CUMMINS, POA         1707 J ST                                                                               WALLA WALLA        WA      99362
LYNN SAM                          2824 W GRAND AVE # A                                                                                                    ALHAMBRA           CA      91801
MAGDALENA L & DELARDO G           C/O MAGDALENA L SALINAS         1510 OAK CREST WAY                                                                      SANTA MARIA        CA      93454
SALINAS
MAGDALENA L SALINAS &             1510 OAK CREST WAY                                                                                                      SANTA MARIA        CA      93454
DELARDO G SALINAS
MAINSTAR - FBO BRUCE SEMERIA      214 W 9TH ST                    PO BOX 420                                                                              ONAGA              KS      66521
MAINSTAR - FBO BRUCE SEMERIA      2443 JESSICA DR                                                                                                         GILBERTSVILLE      PA      19525
MAINSTAR FBO RAYMOND              23627 SUSANA AVE                                                                                                        TORRANCE           CA      90505
SANDERS
MAINSTAR TR CUST FBO MARISSA T    6741 FIVE STAR BLVD STE A                                                                                               ROCKLIN            CA      95677
SERNA-ARAGOZA
MAINSTAR TR CUST FBO RICHARD      (CAROL SAVIO DECEASED)          605 CRYSTAL HILLS BLVD                                                                  MANITOU SPRINGS    CO      80829
SAVIO
MAINSTAR TRUST CFBO JAMES         17209 W 16TH PL                                                                                                         GOLDEN             CO      80401
SEXTON
MAINSTAR TRUST CFBO NATALIE L     214 W 9TH ST                    PO BOX 420                                                                              ONAGA              KS      66521
RUBACHA ROTH IRA
MAINSTAR TRUST CFBO NATALIE L     774 STERCHI PKWY                                                                                                        KNOXVILLE          TN      37912
RUBACHA ROTH IRA
MAINSTAR TRUST CFBO STEVEN        14945 CROOKED SPUR LANE                                                                                                 COLORADO SPRINGS   CO      80921
SERY
MAINSTAR TRUST CUSTODIAN          C/O WILLIAM SCHWARTZ            11505 SW 99TH CT                                                                        MIAMI              FL      33176
#TW003516
MAINSTAR TRUST CUSTODIAN          FBO WILLIAM SCHWARTZ            C/O LYDECKER DIAZ            ATTN CARLOS DE ZAYAS       1221 BRICKELL AVE 19TH FL       MIAMI              FL      33131
#TW003516
MAINSTAR TRUST CUSTODIAN FBO      506 MEISTER WAY                                                                                                         SACRAMENTO         CA      95819
DAVID SCHAECHTELE

Page 4 of 11
                                                                                  Case 17-12560-BLS         Doc 4498     Filed 07/08/20      Page 14 of 64

Name                            Address1                        Address2                    Address3                   Address4                   City               State   Zip

MAINSTAR TRUST CUSTODIAN FBO    503 MOYGARA RD                                                                                                    MONONA             WI      53716
DAWN M SHAW
MAINSTAR TRUST CUSTODIAN FBO    214 WEST 9TH ST                 PO BOX 420                                                                        ONAGA              KS      66521
LORNA SIMPSON
MAINSTAR TRUST CUSTODIAN FBO    C/O VICTORIA G SIMS             105 SCOTT ST                                                                      CAMBRIDGE          WI      53523
VICTORIA G SIMS
MAINSTAR TRUST, CUSTODIAN FBO   #TW003963                       214 WEST 9TH STREET         P. O. BOX 420                                         ONAGA              KS      66521
MYRA RYE-MYERS
MAINSTAR TRUST, CUSTODIAN FBO   3550 WATT AVENUE, STE. 140                                                                                        SACRAMENTO         CA      95821
MYRA RYE-MYERS
MAINSTAR- FBO MICHELE           214 W 9TH ST                                                                                                      ONAGA              KS      66521
SALADYGA
MAINSTAR- FBO THOMAS            214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
SALADYGA
MAINSTAR- FBO THOMAS            155 SPRINGTIME RD                                                                                                 EDMOND             WV      25837-6072
SALADYGA
MAINSTAR- FBO THOMAS            214 W 9TH ST                                                                                                      ONAGA              KS      66521
SALADYGA
MAINSTAR- FBO THOMAS            34 ASPEN LN                                                                                                       BOYERTOWN          PA      19512
SALADYGA
MAINSTAR-FBO ANNA L SAN DIEGO 214 W 9TH ST                      PO BOX 420                                                                        ONAGA              KS      66521
MAINSTAR-FBO ANNA L SAN DIEGO 79685 NORTHWOOD                                                                                                     LA QUINTA          CA      92253
MAINSTAR-FBO ANNA SHAVER        REGENCY RESIDENCE               6711 EMBASSY BLVD APT 233                                                         PORT RICHEY        FL      34688
MAINSTAR-FBO CARRIE SHAPIRO     317 SOUTH HOLT AVE #3A                                                                                            LOS ANGELES        CA      90048
MAINSTAR-FBO DAWN SAVAGE        214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
MAINSTAR-FBO DAWN SAVAGE        1908 DELAWARE ST                                                                                                  HUNTINGTON BEACH   CA      92648
MAINSTAR-FBO DEBRA L SIGLER     214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
MAINSTAR-FBO DEBRA L SIGLER     10466 GABALDON ST                                                                                                 LAS VEGAS          NV      89141
MAINSTAR-FBO DONALD G           214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
SETTERLOF
MAINSTAR-FBO DONALD G           7243 CATBOAT CT                                                                                                   FISHERS            IN      46038
SETTERLOF
MAINSTAR-FBO IZA SHIMANOVICH    1658 LIPMAN DRIVE                                                                                                 SANDY              UT      84092
MAINSTAR-FBO JEANETTE M         214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
SHEEHAN
MAINSTAR-FBO JEANETTE M         5410 S NOTTINGHAM                                                                                                 CHICAGO            IL      60638
SHEEHAN
MAINSTAR-FBO JERALD SCHULZE     214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
MAINSTAR-FBO JERALD SCHULZE     7340 FLEETFOOT RD                                                                                                 CELINA             OH      45822
MAINSTAR-FBO JOAN SIMMONS       44 SUNBRITE AVE UNIT 3                                                                 MERMAID BEACH QUEENSLAND
                                                                                                                       AUSTRALIA 4218
MAINSTAR-FBO JONATHAN           6541 SUGARCANE CIRCLE                                                                                             OCEAN SPRINGS      MS      39564
SCHWARTZ
MAINSTAR-FBO JONATHAN           214 W 9TH ST                    PO BOX 420                                                                        ONAGA              KS      66521
SCHWARTZ
MAINSTAR-FBO JUDITH SHERMAN     5950 BUCKINGHAM PKWY UNIT 612                                                                                     CULVER CITY        CA      90230


Page 5 of 11
                                                                             Case 17-12560-BLS       Doc 4498     Filed 07/08/20   Page 15 of 64

Name                           Address1                     Address2                 Address3                   Address4               City               State   Zip

MAINSTAR-FBO JUDITH SHERMAN    5950 BUCKINGHAM PKWY #612                                                                               CULVER CITY        CA      90230
MAINSTAR-FBO KATHY SHASHA      C/O KATHY SHASHA             PO BOX 41086                                                               LONG BEACH         CA      90853
MAINSTAR-FBO LAURA SIMPSON     214 W 9TH ST                 PO BOX 420                                                                 ONAGA              KS      66521
MAINSTAR-FBO LAURA SIMPSON     16222 MONTEREY LANE SP 244                                                                              HUNTINGTON         CA      92649
MAINSTAR-FBO LEROY SERRANO     214 W 9TH ST                 PO BOX 420                                                                 ONAGA              KS      66521
MAINSTAR-FBO LEROY SERRANO     C/O LEROY B SERRANO & JO E   6 CR 5398                                                                  FARMINGTON         NM      87401
                               SERRANO
MAINSTAR-FBO LILLY A SHIRLEY   103 ETERNITY PASS                                                                                       HARRIMAN           TN      37748
MAINSTAR-FBO LINDA SIEBE       12605 HOLMES RD                                                                                         COLORADO SPRINGS   CO      80908
MAINSTAR-FBO MARGARET A        214 W 9TH ST                 PO BOX 420                                                                 ONAGA              KS      66521
SETTERLOF
MAINSTAR-FBO MARGARET A        7243 CATBOAT CT                                                                                         FISHERS            IN      46038
SETTERLOF
MAINSTAR-FBO MARY BETH         214 W 9TH ST                 PO BOX 420                                                                 ONAGA              KS      66521
SERAFANO
MAINSTAR-FBO MARY BETH         1522 GREENBRIER RD                                                                                      LONG BEACH         CA      90815
SERAFANO
MAINSTAR-FBO MARY DIANE        214 W 9TH ST                 PO BOX 420                                                                 ONAGA              KS      66521
RUTHERFORD
MAINSTAR-FBO MARY DIANE        5950 N 78TH ST #246                                                                                     SCOTTSDALE         AZ      85250
RUTHERFORD
MAINSTAR-FBO MICHAEL J SEELY   250 N 615 W                                                                                             HURRICANE          UT      84737-1851
MAINSTAR-FBO MICHAEL J SEELY   C/O LOVELAND FINANCIAL       ATTN CHAD LOVELAND       1428 S 2580 E                                     ST GEORGE          UT      84790
MAINSTAR-FBO PAMELA            101 TANNER LAKE RD                                                                                      HASTINGS           MI      49058
SCHMIEDICKE
MAINSTAR-FBO RICKIE SISEMORE   214 W 9TH ST                 PO BOX 420                                                                 ONAGA              KS      66521
MAINSTAR-FBO RICKIE SISEMORE   2718 S 134TH E AVE                                                                                      TULSA              OK      74134
MAINSTAR-FBO RITA SHIMANOVICH 1658 LIPMAN DRIVE                                                                                        SANDY              UT      84092
MAINSTAR-FBO RONALD            853 CODDINGTON RD                                                                                       ITHACA             NY      14850
SCAROFILE
MAINSTAR-FBO SHANE SAVOLD      16802 EDGEWATER LANE                                                                                    HUNTINGTON BEACH   CA      92649
MAINSTAR-FBO STANLEY R         12101 WILLOWDELL RD                                                                                     VERSAILLES         OH      45380
SCHLATER
MAINSTAR-FBO VICTORIA A        150 GRANDVIEW DR                                                                                        FORT LORAMIE       OH      45845
SCHULZE
MARCIA E SCHOENLEIN            6324 E STATE RD 26                                                                                      PORTLAND           IN      47371
MARCIA P SATTERFIELD           429 BOND ST                                                                                             MANITOU SPRINGS    CO      80829
MAREL J & RONALD SIGSWAY       C/O LAW OFFICES OF HARRY J   6100 GLADES RD STE 211                                                     BOCA RATON         FL      33434
                               ROSS
MAREL J & RONALD SIGSWAY       364 GOLFVIEW DR. APT 307                                                                                NORTH PALM BEACH   FL      33408
MARGARET A SHAUGHNESSY         29500 HEATHERCLIFF RD #246                                                                              MALIBU             CA      90265
MARGARITA SANCHEZ              1733 E 4TH STREET                                                                                       PUEBLO             CO      81004
MARK H SCHABO                  W5462 CENTER VALLEY RD                                                                                  BLACK CREEK        WI      54106



Page 6 of 11
                                                                                         Case 17-12560-BLS    Doc 4498     Filed 07/08/20   Page 16 of 64

Name                              Address1                          Address2                     Address3                Address4               City            State   Zip

MARK SIEGEL AND LINDA SIEGEL      9600 N.W. 31ST PLACE                                                                                          SUNRISE         FL      33351
MARK SIEGEL AND LINDA SIEGEL      C/O JOSEPH E SARACHEK             101 PARK AVE FL 27                                                          NEW YORK        NY      10017
MICHAEL A SCHULZE RT DTD          14803 BERGMAN RD                                                                                              YORKSHIRE       OH      45388
08/15/98
MICHAEL J AND LYNN D SCHLIES      2825 GLENVIEW AVE                                                                                             KAUKAUNA        WI      54130
MICHAEL J AND LYNN D SCHLIES      C/O STEINHILBER SWANSON LLP       ATTN JOHN W MENN             PO BOX 617                                     OSHKOSH         WI      54903-0617
MICHELE SALADYGA                  155 SPRINGTIME RD                                                                                             EDMOND          WV      25837-6072
MR LEON SCHNEIDER                 26 DIAMOND COURT                                                                                              DANVILLE        CA      94526
MR LEON SCHNEIDER                 26 DIAMOND COURT                                                                                              DANVILLE        CA      95426
MYRA SIMONS AND LEONARD           5226 EUROPA DR APT M                                                                                          BOYNTON BEACH   FL      33437
SIMONS
MYRA SIMONS AND LEONARD           C/O JOSEPH E SARACHEK             101 PARK AVE FL 27                                                          NEW YORK        NY      10017
SIMONS
NELLIE T RUELOS                   1421 WOODRIDGE LANE                                                                                           ELDERSBURG      MD      21784
OJ SHAH                           1011 DAVID WALKER DR B3                                                                                       TAVARES         FL      32778
PAUL A & SONJA K SIEFRING         253 ARK AVE.                                                                                                  GREENVILLE      OH      45331
PAUL M SCHERER                    145 LEONARD WOOD NORTH                                                                                        HIGHLAND PARK   IL      60035
PAUL M SCHERER                    300 EAST ESPLANADE DRIVE          SUITE 1980                                                                  OXNARD          CA      93036
PETER SETIAN                      27 GRIMES ST                                                                                                  LUDLOW          MA      01056
PROV TR GP, LLC FBO ELIZABETH A   647 N 800 E                                                                                                   PORTLAND        IN      47371
SCHOENLIEN IRA
PROV TR GP, LLC FBO ELIZABETH A   C/O THE LAW OFFICE OF EDWARD      2 MILL RD STE 202                                                           WILMINGTON      DE      19806
SCHOENLIEN IRA                    J KOSMOWSKI, LLC
PROV TRST GP LEONARD SIMONS       5226 EUROPA DR APT M                                                                                          BOYNTON BEACH   FL      33437
PROV TRST GP LEONARD SIMONS       C/O JOSEPH E SARACHEK             101 PARK AVE FL 27                                                          NEW YORK        NY      10017
PROV TRST GP LLC FBO VIVIAN       209 NORTH GROVE ISLE CIR BLDG 6                                                                               VERO BEACH      FL      32962
SHAW IRA
PROV TRST GP MYRA SIMONS          5226 EUROPA DR APT M                                                                                          BOYNTON BEACH   FL      33437
PROV TRST GP MYRA SIMONS          C/O JOSEPH E SARACHEK             101 PARK AVE FL 27                                                          NEW YORK        NY      10017
PROV. TR GP-FBO ALAN SCHULZ       333 WEST SIGNAL PEAK DR RP210                                                                                 TAYLORSVILLE    UT      84129
IRA
PROV. TR GP-FBO DALE E            19844 STRATHERN ST.                                                                                           WINNETKA        CA      91306
SHEPPARD IRA
PROV. TR GP-FBO EDMUND DE         11950 NW 18TH COURT                                                                                           PLANTATION      FL      33393
SILVA ROTH IRA
PROV. TR GP-FBO JAMES R           3405 BRETON VALLEY DRIVE SE                                                                                   KENTWOOD        MI      49512
SEYMOUR IRA
PROV. TR GP-FBO JANE A SANDERS 9215 N COUNTY ROAD 200E                                                                                          FRANKFORT       IN      46041-7798
ICA
PROV. TR GP-FBO JOHN H            12695 MADISON CT                                                                                              THORNTON        CO      80241-5013
SCHLAHT IRA
PROV. TR GP-FBO MAREL J           C/O LAW OFFICES OF HARRY J        6100 GLADES RD STE 211                                                      BOCA RATON      FL      33434-3542
SIGSWAY IRA                       ROSS



Page 7 of 11
                                                                                  Case 17-12560-BLS       Doc 4498     Filed 07/08/20         Page 17 of 64

Name                              Address1                      Address2                   Address3                  Address4                     City               State   Zip

PROV. TR GP-FBO MAREL J           364 GOLFVIEW DR               APT #307                                                                          NORTH PALM BEACH   FL      33408
SIGSWAY IRA
PROV. TR GP-FBO MAREL SIGSWAY     C/O LAW OFFICES OF HARRY J    6100 GLADES RD STE 211                                                            BOCA RATON         FL      33434-3542
IRA                               ROSS
PROV. TR GP-FBO MAREL SIGSWAY     364 GOLFVIEW DR               APT #307                                                                          NORTH PALM BEACH   FL      33408
IRA
PROV. TR GP-FBO RHONDA RUND       4513 QUAIL CREEK TRACE S                                                                                        PITTSBORO          TX      46167
IRA
PROV. TR GP-FBO ROBERT L          11110 BOCA WOODS LANE                                                                                           BOCA RATON         FL      33428
SCHATTNER IRA
PROV. TR GP-FBO ROGER RUND        4513 QUAIL CREEK TRACE S                                                                                        PITTSBORO          IN      46167
IRA
PROV. TR GP-FBO RONALD            364 GOLFVIEW DRIVE, APT 307                                                                                     NORTH PALM BEACH   FL      33408
SIGSWAY IRA
PROV. TR GP-FBO RUSSELL J         1825 HIDDEN VALLEY RD                                                                                           SEDALIA            CO      80135
SANDQUIST IRA
PROV. TR GP-FBO STEPHEN D         6416 FOSSIL CREST DRIVE                                                                                         FORT COLLINS       CO      80525
SCHEID IRA
PROV. TR GP-FBO STEVEN G          6450 TUCKERMAN LN                                                                                               COLORADO SPRINGS   CO      80918
SCHULTZ ROTH IRA
PROV. TR GP-FBO STEVEN G          6450 TUCKERMAN LN                                                                                               COLORADO SPRINGS   CA      80918
SCHULTZ ROTH IRA
PROV. TR GP-FBO SUSAN I SELLERS   118 STONE RIDGE DR.                                                                                             SNOHOMISH          WA      98290
IRA
PROV. TR GP-FBO THOMAS J          616 DEL MAR AVE                                                                                                 CHULA VISTA        CA      91910
SALVESTRINI IRA
PROV. TR GR-FBO DALE E.           19844 STRATHERN ST.                                                                                             WINNETKA           CA      91306
SHEPPARD IRA
PROVIDENT TRUST GROUP LLC         FBO NELLIE T RUELOS IRA       ATTN LOCKBOX DEPT          PO BOX 4330                                            ONTARIO            CA      91761
PROVIDENT TRUST GROUP LLC         FBO NELLIE T RUELOS IRA       1421 WOODRIDGE LN                                                                 EDERSBURG          MD      21784
PROVIDENT TRUST GROUP LLC FBO     ATTN HARRY J ROSS ESQ         6100 GLADES RD SUITE 211                                                          BOCA RATON         FL      33434
MAREL J SIGSWAY
PROVIDENT TRUST GROUP-FBO         2682 OH-IN STATE LINE RD                                                                                        FT RECOVERY        OH      45846
GARY L SAUTBINE IRA
PROVIDENT TRUST GROUP-FBO         C/O ELSASS WALLACE EVANS &    ATTN STANLEY R EVANS       COURTVIEW CENTER          100 S MAIN AVE STE 102       SIDNEY             OH      45365-0499
GARY L SAUTBINE IRA               CO LPA
PROVIDENT TRUST GRP LLC FBO       ATTN LOCK BOX DEPT            PO BOX 4330                                                                       ONTARIO            CA      91761
NELLIE T RUELOS IRA
PROVIDENT TRUST GRP LLC FBO       FBO NELLIE T RUELOS IRA       1421 WOODRIDGE LN                                                                 ELDERSBURG         MD      21784
NELLIE T RUELOS IRA
PROVIDENT TRUST GRP LLC FBO       6412 BERKSHIRE DR                                                                                               ALEXANDRIA         VA      22310
RITA A SCHULTE IRA
RANDALL SCOFIELD                  411 SPRING ST                                                                                                   REDWOOD CITY       CA      94063
RAYMOND SANDERS                   23627 SUSANA AVE                                                                                                TORRANCE           CA      90505
REAGAN SHEN-KAO & PEGGY           388 E OCEAN BLVD #1106                                                                                          LONG BEACH         CA      90802
SHEN
RICHARD & GENITA SILVA            229 HARVEY DR                                                                                                   MANHATTAN          KS      66502



Page 8 of 11
                                                                                      Case 17-12560-BLS     Doc 4498     Filed 07/08/20   Page 18 of 64

Name                             Address1                        Address2                     Address3                 Address4               City              State   Zip

RICHARD E SCHINDLER & LESLIE A   C/O MURPHY DESMOND SC           ATTN NICOLE I PELLERIN       PO BOX 2038                                     MADISON           WI      53701
SCHINDLER
RICHARD E SCHINDLER & LESLIE A   N3494 STATE ROAD 69                                                                                          MONROE            WI
SCHINDLER
RICHARD L & KELLY R SALBER       3036 NE YELLOW RIBBON DR                                                                                     BEND              OR      97701
RICHARD L SALBER AND KELLEY R    3036 NE YELLOW RIBBON DR                                                                                     BEND              OR      97701
SALBER
RICHARD P SHAFTER                1740 E BAIR RD                                                                                               COLUMBIA CITY     IN      46725
RITA A SCHULTE                   6412 BERKSHIRE DR                                                                                            ALEXANDRIA        VA      22310
ROBERT & CHERYL SCHLAGE          885 CLOVER CT                                                                                                LONGS             SC      29568-8642
ROBERT & LINDA SHEETZ            600 SHADOWBROOK DR                                                                                           COLUMBIA          SC      29210
ROBERT A SCHLICHTING             3339 WILDVIEW DR                                                                                             FORT COLLINS      CO      80528
ROBERT AND NANCY SCHULER         C/O ROSSMAN LEGAL               6840 GRIFFIN RD                                                              DAVIE             FL      33314
ROBERT E & KAREN A SCHROER       1580 SIEGRIST JUTTE RD                                                                                       FORT RECOVERY     OH      45846
ROBERT M SABINE (DECEASED) &     3352 E HEMPHILL RD                                                                                           BURTON            MI      48529
ARNOLD D PFEIFFER
ROBERT SCHLAGE AND CHERYL        C/O ROBERT SCHLAGE              885 CLOVER CT                                                                LONGS             SC      29568
SCHLAGE
ROBERT SCHLAGE AND CHERYL        885 CLOVER CT                                                                                                LONGS             SC      29568
SCHLAGE
ROBERT SCHNECK                   264 INVERNESS CIRCLE                                                                                         CHALFONT          PA      18914
ROBERT T SAUNDERS                PO BOX 390645                                                                                                DENVER            CO      80239
ROGER & LAURIE SHOEMAKER         C/O ROGER J SHOEMAKER           11255 LINDSEY RD                                                             PLAINWELL         MI      49080
RONALD & PATRICIA SANDHOFF       1750 220TH ST                                                                                                SCHALLER          IA      51053
RONALD G & BETTY S SCHROEDER     11018 119TH ST E                                                                                             PUYALLUP          WA      98374
RUTH E SCOTT                     2950 2ND PL SW                                                                                               VERO BEACH        FL      32968
RUTH E SCOTT                     C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                           NEW YORK          NY      10017
SADAGOPAN & RADHIKA              113 HATCHET CREEK CT                                                                                         MORRISVILLE       NC      27560
SADAGOPAN SESHADRI
SANCTUARY HOLDINGS, LLC          ATTN STEVEN J WEISZ             9527 SILVER SPUR LN                                                          HIGHLANDS RANCH   CO      80130
SANDRA SCHMIDT                   8391 SW 39 CT                                                                                                DAVIE             FL      33328
SANDRA SETTLEMIRE                1041 LYONS PARK DR                                                                                           POMPANO BEACH     FL      33060
SANDRA SETTLEMIRE                C/O JOSEPH E SARACHEK           101 PARK AVE                                                                 NEW YORK          NY      10017
SANDRA SICORELLA                 2224 PARROT FISH DR                                                                                          HOLIDAY           FL      34691
SCHLATER FAMILY REVOCABLE        4833 MERCER-DARKE COUNTY LINE                                                                                SAINT HENRY       OH      45883
LIVING TRUST                     RD
SCOTT N AND VIKI C SHEFFIELD     71 S CHALON DR                                                                                               ST GEORGE         UT      84770
SEMEN SHKRABOV AND ELENA         5665 JENSEN RD                                                                                               CASTRO VALLEY     CA      94552
KORABELNIKOVA
SHARON KAY SELF                  408 N. M STREET, APT. 2                                                                                      TACOMA            WA      98403
SHARON KAY SELF                  4707 SO. JUNETT ST.             SUITE B                                                                      TACOMA            WA      98409
SHERYL SIMPSON                   2835 CAMPO RASO                                                                                              SAN CLEMENTE      CA      92673


Page 9 of 11
                                                                                         Case 17-12560-BLS            Doc 4498        Filed 07/08/20   Page 19 of 64

Name                             Address1                           Address2                       Address3                         Address4               City               State   Zip

SHREE & ANU SHARMA               5525 AVELLINA DR                                                                                                          DUBLIN             CA      94568
SIEGFRIED SCHMIDT                8391 SW 39TH CT                                                                                                           DAVIE              FL      33328
SILER FAMILY IRREVOCABLE TRUST   C/O ERON LAW P A                   ATTN DAVID PRELLE ERON         229 E WILLIAM STE 100                                   WICHITA            KS      67202
SNEHAL M SHAH & NIPA S SHAH      6 VALIANT CT                                                                                                              NESCONSET          NY      11767
SONAL SHAH                       1345 N HWY A1A #307                                                                                                       INDIATLANTIC       FL      32903
SONAL SHAH                       1345 N HWY AIA #307                                                                                                       INDIATLANTIC       FL      32903
SOPHIA RUBEL AND LINDA           12650 SUNNYDALE DRIVE                                                                                                     WELLINGTON         FL      33414
VALENTINO
SOPHIE RUBEL AND LINDA           12650 SUNNYDALE DRIVE                                                                                                     WELLINGTON         FL      33414
VALENTINO
STANLEY J & HAZEL SILVERBERG     7663 NEW HOLLAND WAY                                                                                                      BOYNTON BEACH      FL      33437
STEVEN J AND SUZAN C SERY        14945 CROOKED SPUR LANE                                                                                                   COLORADO SPRINGS   CO      80921
SUSAN F RUSSELL                  4565 POND LANE                                                                                                            MARIETTA           GA      30062
SUZANNE W SCOTT                  660A MIDWAY DR                                                                                                            OCALA              FL      34472
TERRENCE L & MITCHELL D SAWICKI PO BOX 513                                                                                                                 WILTON             ND      58579
TERRENCE L & MITCHELL D SAWICKI C/O SCHNEIDERS & ASSOCIATES         300 E ESPLANADE DR STE 1980                                                            OXNARD             CA      93036
                                LLP
TERRENCE L. SAWICKI & MITCHELL   PO BOX 513                                                                                                                WILTON             ND      58579
D SAWICKI
TERRY L SCHACKOW                 2022 FALCON RIDGE CT                                                                                                      FORT WAYNE         IN      46845
TERRY L SCHACKOW                 C/O GOODMAN AND NEKVASIIL          ATTN KALJU NEKVASIL            624 1ST AVE S                                           ST PETERSBURG      FL      33701-4120
                                 P.A.
THE FOURTH AMENDMENT AND         TO THE JEFFREY S RUSSEL TRUST BY   DATED MAY 3, 2000              C/O JEFFREY S RUSSELL, TRUSTEE   PO BOX 81748           HAIKU              HI      96708
COMPLETE RESTATEMENT             INSTRUMENT
THE ROSNER LAW GROUP LLC         ATTN FREDERICK B. ROSNER           824 MARKET STREET, SUITE 810                                                           WILMINGTON         DE      19801
THE ROSNER LAW GROUP LLC         ATTN JASON A GIBSON                824 N. MARKET ST STE 810                                                               WILMINGTON         DE      19801
THE SAINT VINCENT FAMILY TRUST   37666 SAINTS TRL                                                                                                          ELIZABETH          CO      80107
THE SAINT VINCENT FT             C/O VERNE R SAINT VINCENT          37666 SAINTS TRL                                                                       ELIZABETH          CO      80107
                                 TRUSTEE
THE SARACHEK LAW FIRM            ATTN JOSEPH E SARACHEK ESQ         101 PARK AVENUE 27TH FLOOR                                                             NEW YORK           NY      10178
THE SCHMIDT FAMILY TRUST         ATTN DWIGHT J SCHMIDT TTEE         1005 PORTUGAL DR                                                                       STAFFORD           VA      22554
TIM S & MARY K SEGER             307 ELYAN CT                                                                                                              TAYLORS            SC      29687-5880
TIMOTHY G SHAFFER                6075 N RIVER TRAIL DR                                                                                                     MILWAUKEE          WI      53225
TODD & BARBARA RUBENSTEIN        12012 GREENWAY CIR S # 105                                                                                                ROYAL PALM BCH     FL      33411
TYLER SHEN-KAO & PEGGY SHEN      388 E OCEAN BLVD #1106                                                                                                    LONG BEACH         CA      90802
VALERIE RUBENSTEIN               3216 OYSTER BAY ST                                                                                                        LAS VEGAS          NV      89117
VALERIE RUBENSTEIN               C/O TODD RUBENSTEIN                12012 GREENWAY CIR S #105                                                              ROYAL PALM BEACH   FL      33411
VIRGINIA A SHEARER               3717 MANZANITA DR                                                                                                         LOVELAND           CO      80537
VIVIAN F SHAW REVOCABLE TRUST    209 NORTH GROVE ISLE CIRC BLDG                                                                                            VERO BEACH         FL      32962
                                 6
VIVIAN F SHAW REVOCABLE TRUST    C/O JOSEPH E SARACHEK              101 PARK AVE FL 27                                                                     NEW YORK           NY      10017



Page 10 of 11
                                                                             Case 17-12560-BLS       Doc 4498         Filed 07/08/20           Page 20 of 64

Name                          Address1                       Address2                Address3                       Address4                       City                State   Zip

WALTER R SCHMICK & MARGARET   7700 W GRANT RANCH BLVD #6B                                                                                          LITTLETON           CO      80123
A SCHMICK
WAYNE & TONI SCHMIDT          16221 RIVERPOINTE DR                                                                                                 CHARLOTTE           NC      28278
WEIWEI SHAO                   13 TERRACE CIRCLE APT 1C                                                                                             GREAT NECK          NY      11021
WILLIAM & KAREN SILVER        14 RIVER ST                                                                                                          SEABROOK            NH      03874-4848
WILLIAM E. WINFIELD           300 EAST ESPLANADE DRIVE STE                                                                                         OXNARD              CA      93036
                              1170
WILLIAM T SAVOIE AND JANET    C/O WILLIAM T SAVOIE           601 SWINK AVE                                                                         ROCK FORD           CO      80167
SAVOIE
XIAOLIN SHI & LAN DIWU        1955 KINCLAIR DR                                                                                                     PASADENA            CA      91107
YOSHIYUKI SAITO               10 CALERIDGE COURT                                                                                                   LITTLETON           CO      80130
YOSHIYUKI SAITO               JEFFREY R YOUNG                ATTORNEY                JEFFREY R YOUNG & ASSOCIATES   6041 S SYRACUSE WAY #250       GREENWOOD VILLAGE   CO      80111
                                                                                     INC




Page 11 of 11
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 21 of 64




                EXHIBIT D
                                                                                          Case 17-12560-BLS         Doc 4498     Filed 07/08/20   Page 22 of 64

Name                               Address1                             Address2                  Address3                     Address4               City               State   Zip

ALAN STEVEN INC PROFIT SHARING     ATTN ALAN PEKARCIK PLAN              1532 KENSING LN                                                               SANTA ANA          CA      92705
PLAN                               ADMINISTRATOR
ALFRED STEEN                       19805 SPRING VALLEY DR                                                                                             PLYMOUTH           CA      95669
ARTHUR & IRMA R STERNBERG          C/O BROWN MOSKOWITZ &                ATTN STUART BROWN, ESQ    180 RIVER RD                                        SUMMIT             NJ      07901
                                   KALLEN
ARTHUR & IRMA R STERNBERG          12511 IMPERIAL ISLE DRIVE UNIT 406                                                                                 BOYNTON BEACH      FL      33437
ARTHUR & JOYCE STUKENBORG          4680 FORT RECOVERY-MINISTER RD                                                                                     SAINT HENRY        OH      45883
BARBARA L SJAASTAD                 10001 SOUTH OSWEGO #109                                                                                            PARKER             CO      80134
BARBARA SUMNER DECLARATION         7215 SAN BENITO ST                                                                                                 CARLSBAD           CA      92011
TRUST DTD 07/31/92
BARRY TELLER AND KRISTINE TELLER   5353 QUAILRIDGE DR                                                                                                 CAMARILLO          CA      93012
BENJAMIN ROBERT STRAGNELL          436 REDLANDS ST                                                                                                    PLAYA DEL REY      CA      90293
BERNADETTE C STACKALIS             8566 GWYNEDD WAY                                                                                                   SPRINGFIELD        VA      22153
BETTY J SOLLENBERGER               125 MARYLAND DRIVE                                                                                                 EARLEVILLE         MD      21919
BETTY J SOLLENBERGER               901 N. MARKET STREET                 SUITE 1000                                                                    WILMINGTON         DE      19801
BETTY J TAHASH                     PO BOX 190293                                                                                                      BURTON             MI      48519
BRUCE N SPRING                     137 NW LAWTON RD                                                                                                   PORT ST LUCIE      FL      34986
BRUCE SPRING                       137 NW LAWTON ROAD                                                                                                 PORT ST. LUCIE     FL      34986
CARILYN S STOKES                   21 BISHOP ST                                                                                                       WATERFORD          CT      06385
CARMELA L SOCIE                    407 PARK AVE                                                                                                       CLEARFIELD         PA      16830
CAROL STALEY REVOCABLE TRUST       PO BOX 684                                                                                                         WOODACRE           CA      94973
DTD 5/5/93
CARROLL SWINNEY                    343 HISBISCUS DR                                                                                                   LAKE WALES         FL      33898
CHERYL A SPARKS                    6110 MOCCASIN PASS CT                                                                                              COLORADO SPRINGS   CO      80919
CHI TARN                           716 MARTIN RD                                                                                                      ELKINS PARK        PA      19027
CHRISTINA & ROBERT SOLANO          6151 MORNING PL                                                                                                    RANCHO CUCAMONGA   CA      91737
CLARENCE P & PHYLLIS C SMITH       6421 W RAY ST                                                                                                      INDIANAPOLIS       IN      46241
DANIEL SMITH                       112 STEEPLE DR                                                                                                     ROBESONIA          PA      19551
DANIEL L STUDY                     17917 LOCHNER RD                                                                                                   SPENCERVILLE       IN      46788
DANIEL L STUDY                     C/O GOODMAN AND NEKVASIL             ATTN KALJU NEKVASIL       624 1ST AVE S                                       ST PETERSBURG      FL      33701-4120
                                   P.A.
DARRYL STONEHOCKER                 15865 HALMAR LN                                                                                                    LATHORP            CA      95330
DAVID & LAUREN SMITH               3109 JACINTO AVE                                                                                                   SIMI VALLEY        CA      93063
DAVID C. SJAASTAD AND BETH A.      12172 W 30TH PL                                                                                                    WHEAT RIDGE        CO      80215
SJAASTAD
DAVID C. SJAASTAD AND BETH A.      12172 W 30TH PL                                                12172 W 30TH PL                                     WHEAT RIDGE        CO      80215
SJAASTAD
DEAN STENSGAARD & JOANN            724 ST JAMES CT                                                                                                    GALT               CA      95632
STENSGAARD
DENA STACEY                        3697 PLATEAU PL                                                                                                    CARLSBAD           CA      92010
DIANNE K SPIROFF                   4565 WALTER AVE                                                                                                    GRANITE CITY       IL      62040



Page 1 of 10
                                                                                  Case 17-12560-BLS                   Doc 4498     Filed 07/08/20   Page 23 of 64

Name                             Address1                       Address2                          Address3                       Address4               City              State   Zip

DOLORES SOTAK                    9117 FERN COVE E                                                                                                       OLMSTED FALLS     OH      44138
DOLORES STIEFEL                  16170 CHALLIS ST                                                                                                       FOUNTAIN VALLEY   CA      92708
DONLIE SMITH                     2724 S HEATHER GARDEN WAY                                                                                              AURORA            CO      80014
DOUGLAS K STONEHOCKER            203 PROSPECTOR DR                                                                                                      TWIN LAKES        CO      81251
DOUGLAS K STONEHOCKER            C/O NELSON COMIS KETTLE &      ATTN WILLIAM E. WINFIELD          300 EAST ESPLANADE DRIVE STE                          OXNARD            CA      93036
                                 KINNEY LLP                                                       1170
EDWARD A & LYNNE M ST PIERRE     158 MEAGAN DR                                                                                                          MOORE             SC      29369
EDWARD J SMITH & DONNA           4160 N HWY AIA 606A                                                                                                    FORT PIERCE       FL      34949
FALCIANO SMITH
EDWARD J SMITH AND DONNA P       4160 N HWY AIA 606A                                                                                                    FORT PIERCE       FL      34949
FALCIANO
EDWARD L & JANET L               892 ST JOE ROAD                                                                                                        FORT RECOVERY     OH      45846
STEINBRUNNER
EMMA L SJAASTAD                  6950 E PINE LANE                                                                                                       PARKER            CO      80138
ESTATE OF JOSEPH SPURCHISE       C/O MARY BARUK                 449 WOODRUFF AVE                                                                        SYRACUSE          NY      13208
ESTATE OF MARTHA STARNER         C/O CHRISTOPHER D SMITH, ESQ   5391 LAKEWOOD RANCH BLVD N                                                              SARASOTA          FL      34240
                                                                203
EUNEE TAN                        999 E. VALLEY BLVD. UNIT#54                                                                                            ALHAMBRA          CA      91801
EVELYN M SLIFER                  415 CHISHOLM TRAIL PKWY                                                                                                DUNCAN            OK      73533-2201
FRED & DOYLENE TAYLOR            1605 WHITESVILLE RD                                                                                                    ALBERTVILLE       AL      35990
FRED & DOYLENE TAYLOR            C/O THE LAW OFFICE OF          EDWARD J KOSMOWSKI, LLC           2 MILL RD STE 202                                     WILMINGTON        DE      19806
FREDERICK & MAUREEN TAUBERT      161 HMS HALSTED DR                                                                                                     HINGHAM           MA      02043
FREDERICK & MAUREEN TAUBERT      C/O COSTA FINANCIAL INS        ATTN ANDREW COSTA                 1604 SE 4 ST                                          FT LAUDERDALE     FL      33301
FREDERICK & MAUREEN TAUBERT      C/O GOODMAND AND NEKVASIL      ATTN KALJU NEKVASIL               14020 ROOSEVELT BLVD STE 808                          CLEARWATER        FL      33762
                                 P.A.
GARY N & LINDA M STEINBRUNNER    2096 ST JOE RD                                                                                                         FORT RECOVERY     OH      45846
GARY STEPHENSON                  627 CHARMAIN DR                                                                                                        CAMPBELL          CA      95008
GERALD D & ELIZABETH J SJAASTAD 6950 E PINE LANE                                                                                                        PARKER            CO      80138
GERALD D SJAASTAD & ELIZABETH J C/O GERALD D SJAASTAD           6950 E PINE LN                                                                          PARKER            CO      80138
SJAASTAD
GERALD D SJAASTAD & ELIZABETH J 6950 E PINE LN                                                                                                          PARKER            CO      80138
SJAASTAD
GERALD D SJAASTAD TRUST          ATTN BARBARA L SJAASTAD        10001 SOUTH OSWEGO ST #109                                                              PARKER            CO      80134
4/27/1998
GREGORY AND REGINA SPADEA        P.O. BOX. 122                                                                                                          RIDLEY PARK       PA      19078
GREGORY AND REGINA SPADEA        C/O O'KELLY ERNST & JOYCE      901 N. MARKET STREET 10TH FLOOR                                                         WILMINGTON        DE      19801
GREGORY M STARZYNSKI TR DTD      658 W PEREGRINE DR                                                                                                     PALATINE          IL      60067
08/28/89
HANNAH TENNER TR                 7001 CATALUNA CIRCLE                                                                                                   DELRAY BEACH      FL      33446
HAROUT & LENA SOGHOMONIAN        3834 INGLIS DR                                                                                                         LOS ANGELES       CA      90065
HARVEY AND BARBARA SOFEN         DTD 3/8/2006                   528 THAMES BLUFF RIDGE                                                                  FORT PIERCE       FL      34982
REVOCABLE TRUST



Page 2 of 10
                                                                                 Case 17-12560-BLS        Doc 4498     Filed 07/08/20   Page 24 of 64

Name                             Address1                      Address2                   Address3                   Address4               City             State   Zip

HARVEY AND BARBARA SOFEN RT      528 THAMES BLUFF RIDGE                                                                                     FORT PIERCE      FL      34982
DTD 03/08/06
HARVEY H SORICK & EVELYN         3320 PIERCE                                                                                                CHEYENNE         WY      82001
WELSH
HERMAN STEINMILLER               2053 W 7600 S                                                                                              WEST JORDAN      UT      84084
HILDEGARD SMITH AND LAWRENCE 7856 99TH CT                                                                                                   VERO BEACH       FL      32967
SMITH
HORIZON TR CO-FBO THELMA M       5330 BEACON HILL RD APT 420                                                                                MINNETONKA       MN      55345
SLATER IRA
HUGH SMELTZER                    1775 AUDREYS LN                                                                                            STEVENS PT       WI      54482
IRA SVCS TR CO-CFBO AUBREY       1902 KENNETH ST                                                                                            CONWAY           SC      29526
STRICKLAND IRA
IRA SVCS TR CO-CFBO AUBREY       PO BOX 7080                   1160 INDUSTRIAL RD STE 1                                                     SAN CARLOS       CA      94070-7080
STRICKLAND IRA
IRA SVCS TR CO-CFBO AUBREY       1160 INDUSTRIAL RD STE 1                                                                                   SAN CARLOS       CA      94070
STRICKLAND IRA
IRA SVCS TR CO-CFBO              1160 INDUSTRIAL RD STE 1                                                                                   SAN CARLOS       CA      94070
CHRISTOPHER K STEWART
IRA SVCS TR CO-CFBO              CHRISTOPHER KEITH STEWART     815 DECLARATION DR                                                           PITTSBORO        IN      46167
CHRISTOPHER K STEWART
IRA SVCS TR CO-CFBO DARYL J ST   1160 INDUSTRIAL RD STE 1                                                                                   SAN CARLOS       CA      94070
PIERRE
IRA SVCS TR CO-CFBO DARYL J ST   6689 GOLDEN OAK LN                                                                                         AVON             IN      46123
PIERRE
IRA SVCS TR CO-CFBO              497 WESTHAM DR                                                                                             MURRELLS INLET   SC      29576
JACQUELINE L SPRIGGS
IRA SVCS TR CO-CFBO JOYCE A      1160 INDUSTRIAL RD STE 1                                                                                   SAN CARLOS       CA      94070
STOCK
IRA SVCS TR CO-CFBO JOYCE A      124 ARIANNA WAY                                                                                            AUBURNDALE       FL      33823
STOCK
IRA SVCS TR CO-CFBO LUCY A       1160 INDUSTRIAL RD STE 1                                                                                   SAN CARLOS       CA      94070
TAYLOR IRA
IRA SVCS TR CO-CFBO LUCY A       3067 HIGH MEADOW LANE                                                                                      SAN JOSE         CA      95135
TAYLOR IRA
IRA SVCS TR CO-CFBO SILAS P      PO BOX 7080                   1160 INDUSTRIAL RD STE 1                                                     SAN CARLOS       CA      94070-7080
STEWART IRA
IRA SVCS TR CO-CFBO SILAS P      680 N TODHUNTER WAY                                                                                        LAKE ALFRED      FL      33850
STEWART IRA
JACQUELINE SPRIGGS               497 WESTHAM DR                                                                                             MURRELLS INLET   SC      29576
JAMES & DORENE G STOFFELS        302 MADISON ST                                                                                             SAUK CITY        WI      53583
JAMES & DORENE G STOFFELS        C/O GOODMAN AND NEKVASIL      ATTN KALJU NEKVASIL        624 1ST AVE S                                     ST PETERSBURG    FL      33701-4120
                                 PA
JAMES & JO ANNE SNYDER           3225 COVINGTON RESERVE PKWY                                                                                FORT WAYNE       IN      46804
JAMES L SNYDER                   5726 MCDUFFEE RD                                                                                           KINGSTON         OK      73439
JAMES TANTILLO                   3213 ESTATES DR                                                                                            FAIRFIELD        CA      94533
JANE TAURO                       1644 WOODHAVEN CIRCLE                                                                                      ROSEVILLE        CA      95747



Page 3 of 10
                                                                                  Case 17-12560-BLS           Doc 4498      Filed 07/08/20   Page 25 of 64

Name                             Address1                     Address2                      Address3                      Address4               City              State   Zip

JANE TAURO AND JOY STEVAN        C/O JANE TAURO               1644 WOODHAVEN CIRCLE                                                              ROSEVILLE         CA      95747
FERNANDES
JANICE R AND RICHARD S           18 RYAN RD                                                                                                      GLOUCESTER        MA      01930
SVENSSON
JEFFREY SUN                      5426 CALLE CARMENITA                                                                                            LAGUNA WOODS      CA      92637
JEFFREY SUN & ELAINE YU          5426 CALLE CARMENITA                                                                                            LAGUNA WOODS      CA      92637
JEFFREY SUN & ELAINE YU          C/O JOHN DAVIS               23011 MOULTON PKWY STE A15                                                         LAGUNA HILLS      CA      92653
JERRY & MELANIE SKARYD           11343 BALDWIN ROAD                                                                                              CHESANING         MI      48616
JERRY AND MELANIE SKARYD         11343 BALDWIN RD                                                                                                CHEASANING        MI      48616
JERRY AND MELANIE SKARYD         C/O GREENFELDER LAW OFFICE   ATTN PATRICK J GREENFELDER    233 W BROAD ST                                       CHESANING         MI      48616
JIM AND NANCY SPRECHER           99 EAST WIND CHIME CIRCLE                                                                                       GREENWOOD         IN      46143
JIM AND NANCY SPRECHER           99 EAST WIND CHIME CR                                                                                           GREENWOOD         IN      46143
JOAN A TAYLOR                    3401 FREMONT ST                                                                                                 MODESTON          CA      95350
JOAN STEELE                      5601 SW 1ST COURT                                                                                               PLANTATION        FL      33317
JOHN & GERMAINE TARPINIAN        5731 AURA AVE                                                                                                   TARZANA           CA      91356
FAMILY TRUST
JOHN & GERMAINE TARPINIAN        C/O ALLAN D SARVER           16000 VENTURA BLVD STE 1000                                                        ENCINO            CA      91436
FAMILY TRUST
JOHN & GERMAINE TARPINIAN        C/O ALLAN D SARVER           ATTORNEY AT LAW               16000 VENTURA BLVD STE 1000                          ENCINO            CA      91436
FAMILY TRUST
JOHN G SMITH AND SHIRLEY A       N577 COUNTRY RD D                                                                                               EAU GALLE         WI      54737
SMITH
JOHN G SMITH AND SHIRLEY A       C/O THE ROSNER LAW GROOU LLC ATTN SCOTT J LEONHARDT        824 N MARKET ST STE 810                              WILMINGTON        DE      19801
SMITH
JOHN G SMITH AND SHIRLEY A       C/O THE ROSNER LAW GROUP LLC ATTN SCOTT J LEONHARDT        824 N MARKET ST STE 810                              WILMINGTON        DE      19801
SMITH
JOHN G SMITH AND SHIRLEY SMITH   N577 COUNTRY RD D                                                                                               EAU GALLE         WI      54737
JOHN G SMITH AND SHIRLEY SMITH   C/O THE ROSNER LAW GROUP LLC ATTN SCOTT J LEONHARDT        824 N MARKET ST STE 810                              WILMINGTON        DE      19801
JUDY M STRBIK RT U/A DTD         4357 KENTWOOD AVE                                                                                               FLINT             MI      48507
06/08/99
JUSTIN AND APRIL-JOY SPINA       210 FRENCHY'S COVE #5                                                                                           CAMARILLO         CA      93012
KAREN J TAYLOR                   115 MAYFLOWER ST                                                                                                THOUSAND OAKS     CA      91360
KAREN K STRASHEIM LIVING TRUST   C/O KAREN K STRASHEIM        5722 S YAMPA ST                                                                    CENTENNIAL        CO      80015
KENNETH STANTON AND ALEEN        169 SE OSPREY RIDGE                                                                                             PORT ST. LUCIE    FL      34984
STANTON
KENT D TADLOCK AND MARY M        19892 E BATES AVE                                                                                               AURORA            CO      80013
TADLOCK
KENT D TADLOCK AND MARY M        ATTN KENT D TADLOCK          19892 E BATES AVE                                                                  AURORA            CO      80013
TADLOCK
KURT M & KRISTA K SWANSON        2930 S EMERSON ST                                                                                               ENGLEWOOD         CO      80113
LARA POSNER-LEMONS               128 LUQUER ROAD                                                                                                 PORT WASHINGTON   NY      11050
LAURA STERN AND LARA             10777 SW STONY WAY           APT. 2110                                                                          PORT ST. LUCIE    FL      34987
POSNER-LEMONS
LISA A SPINOSA                   9171 BRIARTHORNE ST                                                                                             LAS VEGAS         NV      89123


Page 4 of 10
                                                                                     Case 17-12560-BLS        Doc 4498     Filed 07/08/20   Page 26 of 64

Name                           Address1                         Address2                     Address3                    Address4               City             State   Zip

LISA A SPINOSA                 C/O LOVELAND FINANCIAL           ATTN CHAD LOVELAND           1428 S 2580 E                                      ST GEORGE        UT      84790
LISA STEENPORT                 3245 ESTADO ST                                                                                                   PASADENA         CA      91107
LOIS STEVENS                   2595 NORTHAMPTON                                                                                                 EUGENE           OR      97404
LORI A TAYLOR                  PO BOX 1699                                                                                                      BERTHOUD         CO      80513
LOUIS AND KATHRYN STROTHMAN    7652 WYOMING ST                                                                                                  WESTMINSTER      CA      92683
LUCY B & MIKE SYKTICH          5190 ROCKTON RD                                                                                                  DUBOIS           PA      15801
MAGGIE & SHELBY STANDEFER      13814 ROCKCREST DR                                                                                               MORENO VALLEY    CA      92553-3435
MAINSTAR - FBO GAYLETTE        C/O GAYLETTE SPILLMAN            25114 55TH ST NE                                                                NEW LONDON       MN      56273
SPILLMAN
MAINSTAR TR- CUST FBO GEORGE   8856 BRIDALSMITH DR                                                                                              SCARAMENTO       CA      95828
STEPANOFF
MAINSTAR TRUST CFBO JONI A     214 2 9TH ST                     PO BOX 420                                                                      ONAGA            KS      66521
SPOON IRA
MAINSTAR TRUST CFBO JONI A     C/O WIENIEWITZ FINANCIAL         ATTN HENRY J WIENIEWITZ      1606 SCHAEFFER RD STE 100                          KNOXVILLE        TN      37932
SPOON IRA
MAINSTAR TRUST CFBO JONI A     7700 RUGGLES FERRY PIKE                                                                                          KNOXVILLE        TN      37924
SPOON IRA
MAINSTAR TRUST COMPANY         FBO TERESA STOKES                211 BENNINGTON WAY                                                              GREER            SC      29650
CUSTODIAN
MAINSTAR TRUST CUSTODIAN FBO   5894 WALLOON MEADOWS CIR                                                                                         PETOSKEY         MI      49770-9121
DANNY E SOLOWY
MAINSTAR TRUST CUSTODIAN FBO   C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                              NEW YORK         NY      10017
DANNY E SOLOWY
MAINSTAR TRUST CUSTODIAN FBO   214 W 9TH ST                     P.O. BOX 420                                                                    ONAGA            KS      66521
EUNEE TAN
MAINSTAR TRUST CUSTODIAN FBO   999 E. VALLEY BLVD. UNIT #54                                                                                     ALHAMBRA         CA      91801
EUNEE TAN
MAINSTAR TRUST CUSTODIAN FBO   3041 N COUNTRY CLUB RD APT 122                                                                                   TUCSON           AZ      85716-1624
MARY R STEVENSON
MAINSTAR TRUST CUSTODIAN FBO   155 CREEKVIEW DR                                                                                                 VALLEJO          CA      94591
MARY SUPNET
MAINSTAR TRUST CUSTODIAN FBO   12203 PINE VALLEY CIR                                                                                            PEYTON           CO      80831
PHILLIP STRONG
MAINSTAR TRUST DIRK SWART      214 W 9TH ST                                                                                                     ONAGA            KS      66521
MAINSTAR TRUST FBO ALLA        214 W 9TH ST                     PO BOX 420                                                                      ONAGA            KS      66521
SORSHER IRA
MAINSTAR- FBO DANIEL SMITH     214 W 9TH ST                     PO BOX 420                                                                      ONAGA            KS      66521
MAINSTAR- FBO DANIEL SMITH     112 STEEPLE DR                                                                                                   ROBESONIA        PA      19551
MAINSTAR-FBO BARBARA SUTTER    10 ANDREA DR                                                                                                     NEW SMYRNA BCH   FL      32168
MAINSTAR-FBO BETTY J TAHASH    214 W 9TH ST                     PO BOX 420                                                                      ONAGA            KS      66521
MAINSTAR-FBO BETTY J TAHASH    PO BOX 190293                                                                                                    BURTON           MI      48519
MAINSTAR-FBO CHARLTON W        2563 TREASURE CT                                                                                                 DECATUR          GA      30034
SPENCER
MAINSTAR-FBO DENA STACEY       3967 PLATEAU PL                                                                                                  CARLSBAD         CA      92010
MAINSTAR-FBO DENA STACEY       214 W 9TH ST                     PO BOX 420                                                                      ONAGA            KS      66521


Page 5 of 10
                                                                                    Case 17-12560-BLS         Doc 4498     Filed 07/08/20   Page 27 of 64

Name                            Address1                       Address2                     Address3                     Address4               City               State   Zip

MAINSTAR-FBO DOLORES STIEFEL    16170 CHALLIS ST                                                                                                FOUNTAIN VALLEY    CA      92708
MAINSTAR-FBO HELENA S STREET    105 CHESTNUT BEND DR                                                                                            GREENSBORO         NC      27406
MAINSTAR-FBO JAMES ANDREW       105 CHESTNUT BEND DR                                                                                            GREENSBORO         NC      27406
STREET
MAINSTAR-FBO JAMES L STEPHENS   19440 ANGEL LANE                                                                                                ODESSA             FL      33556
MAINSTAR-FBO JAMES L STEPHENS   19440 ANGEL LANE                                                                                                ODESSA             FL      33556
MAINSTAR-FBO JAMES STACY        18 DOUGLAS LN                                                                                                   PUEBLO             CO      81001
MAINSTAR-FBO JILL L TANNER      810 SHERLEE STREET                                                                                              LENOIR             NC      28645
MAINSTAR-FBO KENNETH            715 W MARIPOSA DR                                                                                               WASHINGTON         UT      84780
SUMMERHAYS
MAINSTAR-FBO KENNETH            C/O CROSIER FINANCIAL          ATTN JOHN R CROSIER          1173 S 250W STE #105                                ST GEORGE          UT      84770
SUMMERHAYS
MAINSTAR-FBO LINDA SKARET       3475 E GEMINI PL                                                                                                CHANDLER           AZ      85249-5616
MAINSTAR-FBO LISA A SPINOSA     9171 BRIARTHORNE ST                                                                                             LAS VEGAS          NV      89123
MAINSTAR-FBO LISA A SPINOSA     C/O LOVELAND FINANCIAL         ATTN CHAD LOVELAND           1428 S 2580 E                                       ST GEORGE          UT      84790
MAINSTAR-FBO LOIS STEVENS       214 W 9TH ST                   PO BOX 420                                                                       ONAGA              KS      66521
MAINSTAR-FBO NEIL SPRINGER      6442 RIVER LANE                                                                                                 MARSING            ID      83639
MAINSTAR-FBO PEGGY SMITH        6278 BETHLEHEM ROAD                                                                                             BOONES MILL        VA      24065
MAINSTAR-FBO ROGER SUTTER       10 ANDREA DR                                                                                                    NEW SMYRNA BCH     FL      32168
MAINSTAR-FBO RONALD G           32572 GREENWOOD LP                                                                                              WESLEY CHAPEL      FL      33545
TALLMAN
MAINSTAR-FBO SANDRA TERMEER     934 FONTMORE RD #B                                                                                              COLORADO SPRINGS   CO      80904
MAINSTAR-FBO WILLIAM J SPIRKA   C/O ANGELA M TRUDELL           PO BOX 190                                                                       HARVEST            AL      35749
MAINSTAR-FBO WILLIAM J SPIRKA   115 BURNSFIELD DR                                                                                               SHANNON            NC      28386
MAINSTAR-FBO WILLIAM J SPIRKA   C/O THE LAW OFFICE OF EDWARD   2 MILL RD STE 202                                                                WILMINGTON         DE      19806
                                J KOSMOWSKI LLC
MARGARET M SKILLMAN             519 CREEK RD                                                                                                    MOORESTOWN         NJ      08057
MARIA DE LA LUZ SMITH           8226 MOAPA WATER ST                                                                                             LAS VEGAS          NV      89131
MARIA DE LA LUZ SMITH           C/O LOVELAND FINANCIAL         ATTN CHAD LOVELAND           1428 S 2580 E                                       ST GEORGE          UT      84790
MARIE DE LA LUZ SMITH           8226 MOAPA WATER STREET                                                                                         LAS VEGAS          NV      89131
MARIE DE LA LUZ SMITH           C/O LOVELAND FINANCIAL         ATTN CHAD LOVELAND           1428 S 2580 E                                       ST GEORGE          UT      84790
MARILYN SUMMERS                 75 SPANISH WAY                                                                                                  PORT ST. LUCIE     FL      34952
MARILYN SUMMERS                 C/O JOSEPH E SARACHEK          101 PARK AVE FL 27                                                               NEW YORK           NY      10017
MARK STEVENS                    5335 PIONEER FORK ROAD                                                                                          SALT LAKE CITY     UT      84108
MATTHEW J SOMERS                4126 SOMERS DR                                                                                                  BURTON             MI      48529
MAURICE SPENCER AND BEVERLY     C/O BEVERLY SPENCER            4611 KISKADEE CT                                                                 COLORADO SPRINGS   CO      80911
SPENCER
MENG SE & MARY TAING            425 TALON REACH CT                                                                                              ROSEVILLE          CA      95747
MERLE AND NANCY SOUDER          C/O MERLE SOUDER               778 S MCCOY DR                                                                   PUEBLO WEST        CO      81007
MICHAEL & MARY JANE STELLA      16215 QUARTZ DR                                                                                                 NOBLEVILLE         IN      46060



Page 6 of 10
                                                                                      Case 17-12560-BLS    Doc 4498     Filed 07/08/20   Page 28 of 64

Name                              Address1                           Address2                   Address3              Address4               City               State   Zip

MICHAEL J SKUDERA                 3915 S EWING ST                                                                                            INDIANAPOLIS       IN      46237
MICHAEL JOYCE                     901 N. MARKET STREET               10TH FLOOR                                                              WILMINGTON         DE      19801
MICHAEL L TETER RT                8355 ROCKVILLE RD STE 130                                                                                  INDIANAPOLIS       IN      46234
MICHAEL L TETER RT                C/O ROGER DOBROVODSKY,             8355 ROCKVILLE RD #130                                                  INDIANAPOLIS       IN      46234
                                  TRUSTEE
MICHAEL SKUDERA                   3915 S EWING STREET                                                                                        INDIANAPOLIS       IN      46237
MICHAEL SKUDERA                   C/O JOSEPH SARACHEK                101 PARK AVENUE FLOOR 27                                                NEW YORK           NY      10017
MILTON & ROSLYN STERN             16040 LOCH KATRINE TRL, APT 7804                                                                           DELRAY BCH         FL      33446
REVOCABLE TRUST
MISAEL SOTO                       3125 S KENILWORTH                                                                                          BERWYN             IL      60402
MITCH STEINBERG                   6441 ARGENTO ST                                                                                            LAKE WORTH         FL      33467
MR HARRINGTON TAYLOR              17800 ROLLING OAKS DR                                                                                      JAMESTOWN          CA      95327
NEAL STUTEVILLE & MELODY          2308 VALLEY FORGE RD                                                                                       COLORADO SPRINGS   CO      80907
STUTEVILLE
NELIA SORIANO                     9521 LAS TUNAS DR STE 7                                                                                    TEMPLE CITY        CA      91780-2154
NELIA SORIANO                     9521 LAS TUNAS DR STE #2                                                                                   TEMPLE CITY
NIRAJ TENANY AND ARCHANA          5939 KINGSMILL TERRACE                                                                                     DUBLIN             CA      94568
TENANY
PAMELA J STEPHENS                 120 CAVE AVE                                                                                               MANITOU SPRINGS    CO      80829
PAMELA STRECKER TRUST DATED       10421 GARRISON ST                                                                                          BROOMFIELD         CO      80021
09/22/14
PEGGY SMITH                       6278 BETHLEHEM ROAD                                                                                        BOONES MILL        VA      24065
PETER N SMITH                     4087 CASTLE BUTTE DR                                                                                       CASTLE ROCK        CO      80109
PROV TR GP LLC FBO DAVID J        2804 FELTON WAY                                                                                            EL DORADO HLS      CA      95762
STASAITIS IRA
PROV TR GP-FBO LINDA M            2096 ST JOE RD                                                                                             FORT RECOVERY      OH      45846
STEINBRUNNER IRA
PROV TRST GP LLC FBO KENNETH      169 SE OSPREY ROAD                                                                                         PORT ST. LUCIE     FL      34984
STANTON IRA
PROV. TR GP-FBO ARLIE R SMITH     3203 WORDSWORTH DRIVE                                                                                      RIVA               MD      21140
ICA
PROV. TR GP-FBO ELIZABETH J       6950 E PINE LN                                                                                             PARKER             CO      80138
SJAASTAD IRA
PROV. TR GP-FBO GARY SPRAGUE      82 MILLER RD                                                                                               CHAPLIN            CT      06235
IRA
PROV. TR GP-FBO GERALD D          6950 E PINE LANE                                                                                           PARKER             CO      80138
SJAASTAD IRA
PROV. TR GP-FBO GERALD D STARY 7264 THORNCLIFFE BLVD                                                                                         PARMA              OH      44134
IRA
PROV. TR GP-FBO GUY A TALBOT      11640 GARFIELD ST                                                                                          THORNTON           CO      80233-1618
IRA
PROV. TR GP-FBO KAREN J TAYLOR 115 MAYFLOWER ST                                                                                              THOUSAND OAKS      CA      91360
IRA
PROV. TR GP-FBO LAURA S SNITZER   11174 TURNER RD                                                                                            HAMPTON            GA      30228-1534
ROTH IRA


Page 7 of 10
                                                                                      Case 17-12560-BLS                  Doc 4498     Filed 07/08/20   Page 29 of 64

Name                              Address1                       Address2                            Address3                       Address4               City               State   Zip

PROV. TR GP-FBO LAWRENCE H        7856 99TH CT                                                                                                             VERO BEACH         FL      32967
SMITH IRA
PROV. TR GP-FBO MARILYN L         5904 RIVER RUN DR                                                                                                        SEBASTIAN          FL      32958
SULLIVAN IRA
PROV. TR GP-FBO MARILYN L         C/O JOSEPH E SARACHEK          101 PARK AVE FL 27                                                                        NEW YORK           NY      10017
SULLIVAN IRA
PROV. TR GP-FBO MARY              15 A DARIEN WAY                                                    CONNECTING LOCAL FARMERS                              NEW HOPE           PA      18938
STANIEWICZ IRA                                                                                       WITH NEIGHBORS
PROV. TR GP-FBO MISAEL SOTO IRA 3125 S KENILWORTH AVE                                                                                                      BERWYN             IL      60402
PROV. TR GP-FBO PERRY L STEVENS   2704 SE BELLA VISTA LOOP                                                                                                 VANCOUVER          WA      98683-7695
SEP IRA
PROV. TR GP-FBO PERRY L STEVENS   C/O JOSEPH E SARACHEK          101 PARK AVE FLOOR 27                                                                     NEW YORK           NY      10017
SEP IRA
PROV. TR GP-FBO RICHARD A         ATTN RICHARD SNITZER           11174 TURNER RD                                                                           HAMPTON            GA      30228-1534
SNITZER IRA
PROV. TR GP-FBO RICHARD A         ATTN RICHARD SNITZER           11174 TURNER RD                                                                           HAMPTON            GA      30228-1534
SNITZER IRA
PROV. TR GP-FBO RONALD E          3067 HIGH MEADOW LANE                                                                                                    SAN JOSE           CA      95135
TAYLOR ROTH IRA
PROV. TR GP-FBO TIMOTHY           C/O CHRISTOPHER D SMITH, ESQ   5391 LAKEWOOD RANCH BLVD N                                                                SARASOTA           FL      34240
STARNER IRA                                                      203
PROV. TR GP-FBO TIMOTHY           3505 GREENVIEW COURT                                                                                                     SARASOTA           FL      34321
STARNER IRA
PROV. TR GP-FBO TIMOTHY           C/O GUCCIARDO LAW GROUP        8470 ENTERPRISE CIRCLE SUITE 102A                                                         LAKEWOOD RANCH     FL      34202
STARNER IRA
PROV.TR GP-FBO EDWARD L           892 ST JOE ROAD                                                                                                          FORT RECOVERY      OH      45846
STEINBRUNNER IRA
PROVIDENT TG FBO GREGORY J.       PO BOX 122                                                                                                               RIDLEY PARK        PA      19708
SPADEA IRA
PROVIDENT TG FBO GREGORY J.       C/O O'KELLY ERNST & JOYCE      901 N. MARKET STREET 10TH FLOOR                                                           WILMINGTON         DE      19801
SPADEA IRA
PROVIDENT TG, FBO GREGORY J.      PO BOX 122                                                                                                               RIDLEY PARK        PA      19078
SPADEA IRA
PROVIDENT TR GP LLC FBO ROBERT C/O ROBERT M STOCKTON JR.         200 PATCHES LANE                                                                          PELL CITY          AL      35128
M STOCKTON JR
PROVIDENT TR GROUP LLC FBO        2431 SHARBSBURG RD                                                                                                       FORT RECOVERY      OH      45846
KENNETH L STAMMEN IRA
PROVIDENT TR GROUP LLC FBO        C/O THE LAW OFFICE OF EDWARD   ATTN EDWARD J KOSMOWSKI             2 MILL RD STE 202                                     WILMINGTON         DE      19806
KENNETH L STAMMEN IRA             J KOSMOWSKI LLC
PROVIDENT TRUST GROUP LLC         FBO DAVID C SJAASTAD IRA       12172 W 30TH PL                                                                           WHEAT RIDGE        CO      80215
RANDALL LEWIS STREIER             23348 COUNTY RD 53                                                                                                       BIGFORK            MN      56628
RANDALL, WAYNE AND GAYLE          23348 COUNTY RD 53                                                                                                       BIGFORK            MN      56628
STREIER
RANDEL B STOVER                   356 NE CAMELOT DR                                                                                                        PORT SAINT LUCIE   FL      34983
RAYMOND R SKUDERA & PATRICIA      344 NW TOSCANE TRAIL                                                                                                     PORT ST LUCIE      FL      34986-2636
KINAHAN
RAYMOND SKUDERA AND               344 NW TOSCANE TRAIL                                                                                                     PORT ST LUCIE      FL      34986
PATRICIA KINAHAN


Page 8 of 10
                                                                               Case 17-12560-BLS         Doc 4498     Filed 07/08/20   Page 30 of 64

Name                           Address1                   Address2                      Address3                    Address4               City             State   Zip

REVOCABLE TRUST AGREEMENT      354 ROOT RD                                                                                                 MODESTO          CA      95357
FOR EDGAR C TAYLOR
RICHARD & KIMBERLY STOUT       340 ANVIL DRIVE                                                                                             DOUGLASSVILLE    PA      19518
RICHARD AND MARY ANN           576 SW HALSEY ST                                                                                            TROUTDALE        OR      97060
STEPHENS
RICHARD D & CARMELA M TALBOT   991 COTTONWOOD LN                                                                                           LARKSPUR         CO      80118
RICHARD STAPERT                1025 W 100 N                                                                                                FRANKLIN         IN      46131
RICHARD STEFFEN                401 N WOOD STREET          PO BOX 25                                                                        FOREST           IL      61741
RICHARD STEPHENS AND MARY      576 SW HALSEY ST                                                                                            TROUTDALE        OR      97060
ANN STEPHENS
ROBERT & SUSAN TAYLOR          13961 E MARINA DR #309                                                                                      AURORA           CO      80014-3791
ROBERT JR & SANDRA STRICKO     6549 ASHFORD CT                                                                                             EAST AMHERST     NY      14051
RODNEY ROY STAINBROOK          351 GLACIER LILY LN                                                                                         BUTTE            MT      59701
RONALD R SPRENGER              7380 DOVER ST                                                                                               ARVADA           CO      80005
ROSALIE KAY SORG               9930 BRANSTRATOR RD                                                                                         FT WAYNE         IN      46809
RUSSELL A SMITH                PO BOX 7181                                                                                                 KNOXVILLE        TN      37921
RUSSELL C TAYLOR               300 BROOK WAY                                                                                               MODESTO          CA      95354
RUTH A SMITH                   45 PADDOCK LN                                                                                               MONROE           OH      45050
RUTH SUCHMAN REVOCABLE         DATED 08/21/93             C/O RUTH SUCHMAN & CHARLES    2202 LUCAYA BEND APT # O2                          COCONUT CREEK    FL      33066
LIVING TRUST                                              SUCHMAN CO-TT
RUTH SUCHMAN REVOCABLE         DATED 08/21/93             ATTN RUTH SUCHMAN & CHARLES   2202 LUCAVA BEND APT # O2                          COCONUT CREEK    FL      33066
LIVING TRUST                                              SUCHMAN CO-TTEES
SANDRA E STONE                 4153 1ST ST SW                                                                                              VERO BEACH       FL      32968
SANDRA S SNYDER                22136 BEE COURT                                                                                             SOUTH BEND       IN      46628
SANFORD & LAURA STERN          10777 SW STONY CREEK WAY   APT. 2110                                                                        PORT ST. LUCIE   FL      34987
REVOCABLE TRUST
SANFORD & LAURA STERN          10777 SW STONY WAY         APT. 2110                                                                        PORT ST. LUCIE   FL      34987
REVOCABLE TRUST
SARAH Y SMITH                  1904 BIRCHFIELD PVT CT                                                                                      KINGSPORT        TN      37660
SHARLENE AND DEWEY STEELE      879 NORTH 60 EAST                                                                                           AMERICAN FORK    UT      84003
SHARLENE AND DEWEY STEELE      C/O TRUE WEALTH LLC        ATTN DAN J MATHESON           4548 S ATHERTON DR #210                            SALT LAKE CITY   UT      84123
SHELBY & MAGGIE STANDEFER      13814 ROCKCREST DR                                                                                          MORENO VALLEY    CA      92553-3435
SHIRLEY SMEDLEY                30 LOST TREE RD                                                                                             PINEHURST        NC      28374-8318
SJE FLORIDA ENTERPRISES LLC    23076 SANABRIA LOOP                                                                                         BONITA SPRINGS   FL      34135
SLIDE PLUS INC                 ATTN GLORIA K YABE         13536 LAKEWOOD BLVD #335                                                         BELLFLOWER       CA      90706
SLUSARSKI LIVING TRUST DATED   C/O MINNIE SLUSARSKI       7130 BERTHOUD ST                                                                 WESTMINSTER      CO      80030
04/11/2017
SPILLMAN FRLT                  C/O DAVID SPILLMAN         25114 55TH ST N.E.                                                               NEW LONDON       MN      56273
SRH INVESTMENTS LLC            530-B HARKLE RD STE 100                                                                                     SANTA FE         NM      87505
SRH INVESTMENTS LLC            3035 BELLA CT                                                                                               LISLE            IL      60532
STEIGMAN INC                   21110 ORIOLE LN                                                                                             BEND             OR      97703



Page 9 of 10
                                                                                  Case 17-12560-BLS               Doc 4498     Filed 07/08/20   Page 31 of 64

Name                               Address1                     Address2                       Address3                      Address4               City               State   Zip

STEPHEN SWAFFORD                   5729 SW 114TH AVE                                                                                                COOPER CITY        FL      33330
STEVEN & MARJORIE TANDLICH         C/O STEVE TANDLICH           10851 SW 68 AVE                                                                     PINECREST          FL      33156
STEVEN TANDLICH AND MARJORIE       10851 SW 68TH AVE                                                                                                PINECREST          FL      33156
TANDLICH
SUNSHINE POCKET LLC                C/O PAUL D VAAGENE           914 SOMMERSET BLVD                                                                  WEST FARGO         ND      58078
SUNSHINE POCKET LLC                914 SOMMERSET BLVD                                                                                               WEST FARGO         ND      58078
SUNSHINE POCKET LLC                ATTN PUAL D VAAGENE          914 SOMMERSET BLVD                                                                  WEST FARGO         ND      58078
SUNWEST TR GARY STEPHENSON IRA 627 CHARMAIN DR                                                                                                      CAMPBELL           CA      95008
SYMPHONY MANAGEMENT CASH           10100 NW 33RD STREET                                                                                             CORAL SPRINGS      FL      33065
BALANCE PLAN
TEMPLE INVESTMENT TRUST            369 3RD STREET B386                                                                                              SAN RAFAEL         CA      94901
THE E ELAINE SMETANA TR 08/17/94 6933 W EUCLID PL UNIT C                                                                                            LITTLETON          CO      80123
AMENDED
THE ESTATE OF PATRICK L.           201 E. MAIN DRIVE            SUITE 1100                                                                          EL PASO            TX      79901
SPANGLER
THE JAMES P SURBER & CARLA G       REVOCABLE TRUST DATED        C/O JAMES AND CARLA SURBER     6853 WESTFALL RD                                     GREENVILLE         OH      45331
SURBER                             OCTOBER 22, 2016
THE ROSNER LAW GROUP LLC           ATTN FREDERICK B. ROSNER     824 MARKET STREET, SUITE 810                                                        WILMINGTON         DE      19801
THE ROSNER LAW GROUP LLC           ATTN JASON A GIBSON          824 N. MARKET ST STE 810                                                            WILMINGTON         DE      19801
THE RUTH SUCHMAN REVOCABLE         DATED 08/21/93               ATTN RUTH SUCHMAN & CHARLES    2202 LUCAVA BEND APT # O2                            COCONUT CREEK      FL      33066
LIVING TRUST                                                    SUCHMAN CO-TTEES
THE SARACHEK LAW FIRM              ATTN JOSEPH E SARACHEK ESQ   101 PARK AVENUE 27TH FLOOR                                                          NEW YORK           NY      10178
THE SPIVAK FAMILY TRUST            PO BOX 2787                                                                                                      RANCHO SANTA FE    CA      92067
THE STERN 1994 FAMILY TRUST DATE   4129 PINDAR WAY                                                                                                  OCEANSIDE          CA      92056
8/24/94
THE STERN 1994 FAMILY TRUST        4129 PINDAR WAY                                                                                                  OCEANSIDE          CA      92056
DATED 8/24/94
THE WILLIAM H & PATRICIA T         TRUST DTD 8/16/95            13814 ROCKCREST DR                                                                  MORENO VALLEY      CA      92553-3435
STANDEFER FAMILY
TOM AND JOYCE TARPINIAN            12331 MILBANK                                                                                                    STUDIO CITY        CA      91604
FAMILY TRUST
TOM AND JOYCE TARPINIAN            C/O ALLAN D SARVER           16000 VENTURA BLVD STE 1000                                                         ENCINO             CA      91436
FAMILY TRUST
TONYA SWEETEN                      155 S. 300 E.                                                                                                    KAMAS              UT      84036
TONYA SWEETEN                      C/O LOVELAND CAPITAL         ATTN CHAD LOVELAND             1428 S 2580 E                                        ST GEORGE          UT      84790
WALISA SPEED                       5940 ECHO RIDGE LANE                                                                                             COLORADO SPRINGS   CO      80918
WALT STODDARD                      3808 AMY PLACE                                                                                                   LOVELAND           CO      80538
WAYNE A & BETTY J STURTEVANT       9515 E 106TH ST                                                                                                  FISHERS            IN      46037
WILLETT R. SMITH                   363 MIDDLE ROAD                                                                                                  ELKTON             MD      21921
WILLETT R. SMITH                   901 N. MARKET STREET         SUITE 1000                                                                          WILMINGTON         DE      19801
WILLIAM STEEL                      8 KENSINGTON AVE                                                                                                 MASSAPEQUA         NY      11758




Page 10 of 10
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 32 of 64




                EXHIBIT E
                                                                                        Case 17-12560-BLS          Doc 4498     Filed 07/08/20   Page 33 of 64

Name                              Address1                         Address2                     Address3                      Address4               City               State   Zip

AARON ROTTENSTEIN                 1884 53RD ST                                                                                                       BROOKLYN           NY      11204
ADOLFO & XIOMARA REQUEJO          1553 SW 142ND PL                                                                                                   MIAMI              FL      33184
ADRIENNE M. PRICE AND SHELDON 5187 EUROPA DRIVE, APT. P                                                                                              BOYNTON BEACH      FL      33437
PRICE
ALBERT T PURINO                   3784 SW QUAIL MEADOW TRL APT F                                                                                     PALM CITY          FL      34990-2593
ALBERT T PURINO RT DTD 11/03/05   3784 SW QUAIL MEADOW TRL APT F                                                                                     PALM CITY          FL      34990-2593
ALLEN ROGUSKY AND SUSAN           2175 34TH AVE                                                                                                      VERO BEACH         FL      32960
ROGUSKY
ALLEN ROGUSKY AND SUSAN           C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                                NEW YORK           NY      10017
ROGUSKY
ALVIN RING                        100 GRAYMOOR LN                                                                                                    OLYMPIA FIELDS     IL      60461
ANDREW RACHMELL                   9898 CORONADO LAKE DR                                                                                              BOYNTON BEACH      FL      33437-5345
ANDREW RACHMELL                   DARIUS GOLDMAN                   HAYBEACH PARTNERS            510 FIFTH AVE 3RD FL                                 NEW YORK           NY      10036
ARNOLD ROTH                       4501-92 W CHANNEL ISLANDS BLVD                                                                                     OXNARD             CA      93035
AUBREY RIGHETTI                   203D PALMETTO WAY                                                                                                  EASLEY             SC      29642
BARBARA E & VINCENT J PUCCI       33 PINE ARBOR LN APT 103                                                                                           VERO BEACH         FL      32962
BARBARA J POLCYN                  10300 VILLAGE CIR DR                                                                                               PALOS PARK         IL      60464
BARBARA PRICE                     2410 REGAL VIEW CT                                                                                                 COLORADO SPRINGS   CO      80919
BELINDA POKORNY AND DONALD        1720 NW 88TH WAY                                                                                                   PLANTATION         FL      33322
POKORNY
BLOOD HURST & O'REARDON, LLP      ATTN CRAIG W STRAUB, ESQ         501 WEST BROADWAY STE 1490                                                        SAN DIEGO          CA      92101
BLOOD HURST & O'REARDON, LLP      ATTN TIMOTHY G. BLOOD, ESQ       501 WEST BROADWAY STE 1490                                                        SAN DIEGO          CA      92101
BONNIE RICE AND TRACY RICE        415 ALICE DRIVE                                                                                                    DUNCAN             OK      73533
BYPASS TR OF JANNEKE & HARRY      HARRY REVILL TRUSTEE             3555 SAN MATEO AVE                                                                RENO               NV      89509
REVILL RLT 11/22/1997
CAROL L HENRY AND MARJORIE L      1455 AR DAVIS RD                                                                                                   SEYMOUR            TN      37865
ROETTGER (DECEASED)
CAROL L HENRY AND MARJORIE L      C/O WIENIEWITZ FINANCIAL         ATTN HENRY J WIENIEWITZ      1606 SCHAEFFER RD STE 100                            KNOXVILLE          TN      37932
ROETTGER (DECEASED)
CAROLYN POWERS TTEE CAROLYN       5230 N OKETO AVE                                                                                                   CHICAGO            IL      60656
A POWERS TR DTD 4/1/85
CURTIS D REYNOLDS                 1207 ASH DR                                                                                                        FORT COLLINS       CO      80521
CURTIS REYNOLDS                   1207 ASH DR                                                                                                        FORT COLLINS       CO      80521
DANIEL & BARBARA REUNING          6218 STONY BROOK DR                                                                                                FORT WAYNE         IN      46835
DANIEL E RODRIGUEZ                P.O. BOX 2772                                                                                                      ELIZABETH          CO      80107
DANIEL E RODRIGUEZ                300 EAST ESPLANADE DRIVE         SUITE 1980                                                                        OXNARD             CA      93036
DAVID RISSER                      2 PARK VIEW DR                                                                                                     MYERSTOWN          PA      17067-2377
DAVID & JANICE RINKER             81 CALLE SOL                                                                                                       SAN CLEMENTE       CA      92672
DAVID & JUDY ROGERS               16130 STONEY RIDGE DR                                                                                              NOBLESVILLE        IN      46060
DAVID AND YONG-OK RICH            8865 W ELMHURST AVE                                                                                                LITTLETON          CO      80128
DAVID RICH AND YONG-OK RICH       8865 W ELMHURST AVE                                                                                                LITTLETON          CO      80128



Page 1 of 11
                                                                                Case 17-12560-BLS   Doc 4498     Filed 07/08/20   Page 34 of 64

Name                           Address1                        Address2                  Address3              Address4               City               State   Zip

DAVID S ROBINSON               1510 BROWNS LN                                                                                         MARION             IL      62959
DEAN E & DEBRA S RIPP          6979 OLD 113 RD                                                                                        DANE               WI      53529
DEAN E RIPP & DEBRA S RIPP     6979 OLD 113 RD                                                                                        DANE               WI      53529
DEBRA R ROESSNER               PO BOX 380                                                                                             FORT RECOVERY      OH      45846
DEREK MALCOLM ROSTANT          469 S EVERGREEN DR                                                                                     VENTURA            CA      93003
DIANE RODRIGUEZ                5620 JOHNSTON RD                                                                                       CELINA             OH      45822
DOLORES POWERS                 255 HIRST AVE                                                                                          LANSDOWNE          PA      19050
DOLORES POWERS                 255 HIRST AVE                                                                                          EAST LANSDOWNE     PA      19050
DON C REYNOLDS                 317 EAST 4090 SOUTH                                                                                    SALT LAKE CITY     UT      84107
DON C REYNOLDS                 C/O ALTUS RETIREMENT SERVICES   4548 S ATHERTON DR #210                                                TAYLORSVILLE       UT      84123
                               LLC
DONNA S RIVES-WOLTEMATH        20314 HEATHER LN                                                                                       PARKER             CO      80138
DOREEN RICCINTO                420 WALBERTA RD                                                                                        SYRACUSE           NY      13219
DR MICHAEL RHODES              211 RACHEL COURT                                                                                       NEWARK             DE      19702
EDITH & SAM ROSEN              7692 NEW ELLENTON DR                                                                                   BOYNTON BEACH      FL      33437
EDWARD C QUINN                 1036 LOREWOOD GROVE ROAD                                                                               MIDDLETOWN         DE      19709
EDWARD C QUINN                 901 N. MARKET STREET            SUITE 1000                                                             WILMINGTON         DE      19801
ELDA JUNE ROSCOE-GUSTAFSON     756 KINGLET CT                                                                                         MERCED             CA      95340
ERIN HOFFMAN                   2200 WELLS FARGO CENTER         90 SOUTH SEVENTH STREET                                                MINNEAPOLIS        MN      55402
ESTATE OF LAURENCE A REMIS     9577 TAORMINA ST                                                                                       LAKE WORTH         FL      33467
FRANCES JOANNE RAINALDI        2177 CAPE COD PL                                                                                       HOPKINS            MN      55305-2509
FRED W & LUCIA D POHLMAN       7750 JULYNN RD                                                                                         COLORADO SPRINGS   CO      80919
FRIEDA RACHT                   2236 RAMSGATE DR                                                                                       HENDERSON          NV      89074-6132
GARY G RINGSDORF               6537 HILLSIDE WAY                                                                                      PARKER             CO      80134
GARY O & PATRICIA M POST       288 LOWRY RD                                                                                           FORT RECOVERY      OH      45846
GARY O POST                    288 LOWRY RD                                                                                           FORT RECOVERY      OH      45846
GARY POE AND SALLY POE         2515 SUMMIT LAKE SHORE RD NW                                                                           OLYMPIA            WA      98502
GARY W POSSLEY TRUST           604 12 AVE                                                                                             MENDOTA            IL      61342
GAYLE G ROGERS                 C/O RENEE FREEBURN              13525 KASLO CT                                                         WOODBRIDGE         VA      22193
GENEROSO PRUDENTE              7432 CREEKRIDGE LN                                                                                     CITRUS HTS         CA      95610-3245
GEORGE R & LYNDA L ROGERS      7224 SNOW HILL RD                                                                                      OOLTEWAH           TN      37363
GEORGE REITTER                 9782 AMETRINE COURT                                                                                    ELK GROVE          CA      95624
GERALD C REEVES                7414 FIRESIDE DR.                                                                                      PORT RICHEY        FL      34668
GERALD C REEVES                4142 MARINER BLVD. #209                                                                                SPRING HILL        FL      34609
GINA E ROMANO                  1 TERRACE DR                                                                                           SHERMAN            CT      06784
GUILLERMO RAMIREZ              10330 EL REY DRIVE                                                                                     WHITTIER           CA      90606
HARRY REVILL SURV SP TR AMND   3555 SAN MATEO AVE                                                                                     RENO               NV      89509
2009


Page 2 of 11
                                                                                Case 17-12560-BLS         Doc 4498          Filed 07/08/20   Page 35 of 64

Name                            Address1                       Address2                  Address3                         Address4               City            State   Zip

HARRY REVILL SURV SP TR AS AMND 3555 SAN MATEO AVE                                                                                               RENO            NV      89509
& RESTATED IN 2009
HEIDI POLITI                    109 WICKERHAM DR                                                                                                 MARS            PA      16046
HORIZON TR CO-FBO MARK D        537 MONROE STREET                                                                                                DENVER          CO      80206
PORTER IRA
HORIZON TR CO-FBO MARK D        300 EAST ESPLANADE DRIVE STE                                                                                     OXNARD          CA      93036
PORTER IRA                      1170
HORIZON TR CO-FBO WILLIAM B     447 WILLOW RD                                                                                                    MARENGO         IL      60152
ROTH IRA
HORIZON TR CO-FBO WILLIAM B     300 EAST ESPLANADE DRIVE       SUITE 1980                                                                        OXNARD          CA      93036
ROTH IRA
HORIZON TRUST COMPANY           DAVID RICH SEP IRA             8865 W ELMHURST AVE                                                               LITTLETON       CO      80128
CUSTODIAN FBO
HOWARD B QUIRING ESTATE TRUST   620 SMITH ST                                                                                                     FORT COLLINS    CO      80524
IMELDA PRATEKTO                 5416 MANDERSTON DR                                                                                               SAN JOSE        CA      95138
IRA SERVICES TRUST CO CFBO      1160 INDUSTRIAL RD STE 1                                                                                         SAN CARLOS      CA      94070
RONALD K ROSS
IRA SERVICES TRUST COMPANY      CFBO GLEN ALLEN REIDHEAD       PO BOX 7080                                                                       SAN CARLOS      CA      94070
IRA SERVICES TRUST COMPANY      1160 INDUSTRIAL RD STE 1                                                                                         SAN CARLOS      CA      94070
CFBO LINDA RIMSHAW IRA
IRA SERVICES TRUST COMPANY      3109 SILVERWOOD RD                                                                                               KNOXVILLE       TN      37921
CFBO LINDA RIMSHAW IRA
IRA SERVICES TRUST COMPANY      C/O WIENIEWITZ FINANCIAL       ATTN HENRY J WIENIEWITZ   1606 SCHAEFFER RD STE 100                               KNOXVILLE       TN      37932
CFBO LINDA RIMSHAW IRA
J HAWKEYE RONDEAU               37 SUNNYSLOPE AVE                                                                                                SAN JOSE        CA      95127
JACK D AND PATRICIA T REITZEL   2017 GLISSOM STREET                                                                                              TARBORO         NC      27886
JAMES D ROBB                    2211 COLLADAY POINT DR                                                                                           STOUGHTON       WI      53589-3012
JAMES K POTTS LIVING TRUST      12750 W MONTANA DR                                                                                               LAKEWOOD        CO      80228
DATED APRIL 20, 2000
JAMES LOUIS REUBER              2235 W 25TH ST UNIT 186                                                                                          SAN PEDRO       CA      90732-4129
JAMES R & CAROL J PUNKE         13234 COUNTY RD XX                                                                                               NEWTON          WI      53063
JAMES R RICE                    3220 N GALLAHER FERRY RD                                                                                         KNOXVILLE       TN      37932
JANIS R POWERS                  350 PINEBERRY DRIVE                                                                                              VONORE          TN      37885
JEFF D ROESSNER                 PO BOX 380                                                                                                       FORT RECOVERY   OH      45846
JEFF ROESSNER                   PO BOX 380                                                                                                       FORT RECOVERY   OH      45846
JEFFREY G & CHERYL A POLSTER    6265 SUN BLVD UNIT 407                                                                                           ST PETERSBURG   FL      33715
JERE PREUSS                     PO BOX 15003                                                                                                     SANTA ANA       CA      92735
JIM & SHIRLEY RIFFLE            1886 SW 1100 RD                                                                                                  LA TOUR         MO      64747
JIM E & SUSAN L ROSETTA         6220 SW 48TH LN                                                                                                  TOPEKA          KS      66610
JIM ROUSE                       1114 CHURCHILL DR                                                                                                FLORENCE        KY      41042
JOHN & KRISTINA ROSER           160 ANNIN RD                                                                                                     FAR HILLS       NJ      07931
JOHN & KRISTINA ROSER           C/O BRANDYWINE FINANCIAL       ATTN RAYMOND CAROTA       1777 SENTRY PKWY W BLDG 12 STE                          BLUE BELL       PA      19422
                                GROUP INC                                                205


Page 3 of 11
                                                                                       Case 17-12560-BLS          Doc 4498     Filed 07/08/20   Page 36 of 64

Name                             Address1                         Address2                     Address3                      Address4               City               State   Zip

JOHN F PORTER AND LUCILLE T      PO BOX 2                                                                                                           POULAN             GA      31781
PORTER
JOHN H RODRIGUEZ                 5620 JOHNSTON RD                                                                                                   CELINA             OH      45822
JOHN M & JOAN ANN RILEY RT DTD REV. TRUST DTD 11/07/94            9465 BRAVO WAY                                                                    SACRAMENTO         CA      95826
11/07/94
JOHN M & JOAN ANN RILEY RT DTD 3550 WATT AVENUE, STE. 140                                                                                           SACRAMENTO         CA      95821
11/07/94
JOSEPH W & CHERYLE R QUINN       7936 ARDEN POINT ST                                                                                                LAS VEGAS          NV      89149
JOSEPH W QUINN & CHERYLE R       7936 ARDEN POINT ST                                                                                                LAS VEGAS          NV      89149
QUINN
JOSEPHINE ROSIKIEWICZ            7537 RENATO COURT                                                                                                  SARASOTA           FL      34238
JOSEPHINE ROSIKIEWICZ            C/O GUCCIARDO LAW GROUP,         8470 ENTERPRISE CIRCLE       SUITE 102A                                           LAKEWOOD RANCH     FL      34202
                                 P.A.
JUDITH PORTEOUS                  2522 CARRIAGE DR                                                                                                   LODI               CA      95242
KAREN RAPPA                      7640 FARMGATE WAY                                                                                                  CITRUS HTS         CA      95610-6702
KENNETH J ROSTANT                10031 NORWICH AVE                                                                                                  MISSION HILLS      CA      91345
KURT W. RITTER AND ELFRIEDE M.   C/O STEVEN M. OLSON              100 E STREET STE 104         C/O STEVEN M. OLSON, 100 E                           SANTA ROSA         CA      95404-4605
RITTER                                                                                         STREET STE 10
KURT W. RITTER AND ELFRIEDE M.   C/O STEVEN M. OLSON              100 E STREET STE 104                                                              SANTA ROSA         CA      95404-4605
RITTER
LANCE RAILSBACK                  12131 RIVERA RD                                                                                                    WHITTIER           CA      90606
LAURA POKORNY                    110 BROOKLYN AVE                 APT 2F                                                                            FREEPORT           NY      11520
LAURA POLCE                      25683 RUST RD                                                                                                      NEW BOSTON         MI      48164
LAURA POLCE                      C/O POLCE & ASSOCIATES PC        ATTN ANTHONY P POLCE         249 S MAIN ST                                        PLYMOUTH           MI      48170
LAURENCE POPOLIZIO               96 SPRING LAKE DR APT 105                                                                                          VERO BEACH         FL      32962-3009
LAURENCE POPOLIZIO               C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                                NEW YORK           NY      10017
LAURENCE POPOLIZIO               540 32ND AVE SW                                                                                                    VERO BEACH         FL      32968-4131
LAURENCE POPOLIZIO AND           540 32ND AVE SW                                                                                                    VERO BEACH         FL      32968-4131
LAUREN G GROSS
LAURENCE POPOLIZIO AND           C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                                NEW YORK           NY      10017
LAUREN G GROSS
LAURENCE POWER                   700 NW 6TH DRIVE                                                                                                   BOCA RATON         FL      33486
LAURENCE POWER                   C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                                NEW YORK           NY      10017
LAURIE POEHLER                   PO BOX 124                                                                                                         WATERVILLE         MN      56096
LEONA POMROY                     15375 HOLBEIN DR                                                                                                   COLORADO SPRINGS   CO      80921
LEONARD P POLITI                 109 WICKERMAN DR                                                                                                   MARS               PA      16046
LEOPOLDO L RAMOS                 30721 DRIFTWOOD DR                                                                                                 LAGUNA BEACH       CA      92651
LEWIS & RUTH RACHMELL RLT        15342 LAKES OF DELRAY BLVD APT                                                                                     DELRAY BEACH       FL      33484
                                 C-111
LEWIS & RUTH RACHMELL RLT        510 5TH AVE                      3RD FLOOR                                                                         NEW YORK           NY      10036
LEWIS & RUTH RACHMELL RLT        C/O HAYBEACH PARTNERS            ATTN DARIUS GOLDMAN          510 FIFTH AVE 3RD FL                                 NEW YORK           NY      10036
LINDA S ROSBOROUGH AND           PO BOX 6295                                                                                                        BRECKENRIDGE       CO      80424
JAMES M ROSBOROUGH

Page 4 of 11
                                                                               Case 17-12560-BLS                Doc 4498     Filed 07/08/20   Page 37 of 64

Name                            Address1                     Address2                        Address3                      Address4               City               State   Zip

LYN PRATT                       2382 TWAIN CT                                                                                                     FAIRFIELD          CA      94533-2601
MAINSTAR - FBO DAVID RISSER     214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR TR CUSTODIAN FBO       214 W 9TH ST PO BOX 420                                                                                           ONAGA              KS      66521
WILFREDO RIVERA-BAEZ IRA
MAINSTAR TRUST COMPANY          FBO FRANKLIN REIS            121 RAINTREE DR                                                                      TAYLORS            SC      29687
CUSTODIAN
MAINSTAR TRUST CUST FBO         214 W 9TH ST PO BOX 420                                                                                           ONAGA              KS      66521
WILFREDO RIVERA-BAEZ IRA
MAINSTAR TRUST CUST FBO         12212 HOLLY JANE CT                                                                                               ORLANDO            FL      32824
WILFREDO RIVERA-BAEZ IRA
MAINSTAR TRUST CUSTODIAN        FBO DON REYNOLDS             317 EAST 4090 SOUTH                                                                  SALT LAKE CITY     UT      84107
MAINSTAR TRUST CUSTODIAN        FBO DON REYNOLDS             C/O ALTUS RETIREMENT SERVICES   554 S 300 E # 19                                     SALT LAKE CTY      UT      84111-3509
                                                             LLC
MAINSTAR TRUST CUSTODIAN FBO    5314 SANDERLING RIDGE DR                                                                                          LITHIA             FL      33547
JOHN A RAPPA
MAINSTAR TRUST CUSTODIAN FBO    7669 DOUBLE BARREL HTS                                                                                            COLORADO SPRINGS   CO      80923
PAUL ROMANICK
MAINSTAR TRUST CUSTODIAN FBO    621 CANTERBURY CIR                                                                                                VACAVILLE          CA      95687
PHILLIP POWELL
MAINSTAR TRUST CUSTODIAN FBO    7669 DOUBLE BARREL HTS                                                                                            COLORADO SPRINGS   CO      80923
RITA ROMANICK
MAINSTAR TRUST FBO THOMAS       659 AVE C                                                                                                         REDONDO BEACH      CA      90277
RIETMANN
MAINSTAR TRUST, CUSTODIAN FBO   #TW003976                    214 WEST 9TH STREET             P. O. BOX 420                                        ONAGA              KS      66521
JOHN RILEY
MAINSTAR TRUST, CUSTODIAN FBO   3550 WATT AVENUE, STE. 140                                                                                        SACRAMENTO         CA      95821
JOHN RILEY
MAINSTAR TRUST- FBO CLIFFORD A 43 SOUTH 475 WEST                                                                                                  SPANISH FORK       UT      84660
RICE
MAINSTAR- FBO LYNNE RISSER      214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR- FBO LYNNE RISSER      2 PARK VIEW DR                                                                                                    MYERSTOWN          PA      17067-2377
MAINSTAR-FBO ALBERT T PURINO    214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
IRA
MAINSTAR-FBO D PULSONE-SMITH    214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO DEBRA RADZINSKI    2369 W SPENCER CREST DR                                                                                           RIVERTON           UT      84065-5046
MAINSTAR-FBO DEBRA RADZINSKI    C/O LOVELAND FINANCIAL       ATTN CHAD LOVELAND              142 8S 2580 E                                        ST GEORGE          UT      84790
MAINSTAR-FBO DENNIS R RABAN     193 N 2875 W                                                                                                      CEDAR CITY         UT      84720-2012
MAINSTAR-FBO DENNIS R RABAN     C/O LOVELAND FINANCIAL       ATTN CHAD LOVELAND              1428 S 2580 E                                        ST GEORGE          UT      84790
MAINSTAR-FBO DOREEN RICCINTO    420 WALBERTA RD                                                                                                   SYRACUSE`          NY      13219
MAINSTAR-FBO ERIC RANDOLPH      5339 GEER ST                                                                                                      LOS ANGELES        CA      90016
MAINSTAR-FBO GEORGE G RIVERO 5000 W JEROME AVE                                                                                                    SKOKIE             IL      60077
MAINSTAR-FBO GEORGE G RIVERO 214 W 9TH ST                    PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO GERALD D POMPEI    7207 STRAND ST                                                                                                    SACRAMENTO         CA      95828
MAINSTAR-FBO GILBERT            6267 S. MURRAY BLUFFS DR.                                                                                         SALT LAKE CITY     UT      84123
RODRIGUEZ

Page 5 of 11
                                                                                    Case 17-12560-BLS         Doc 4498          Filed 07/08/20   Page 38 of 64

Name                           Address1                        Address2                     Address3                          Address4               City               State   Zip

MAINSTAR-FBO GILBERT           C/O LOVELAND FINANCIAL          ATTN CHAD LOVELAND           1428 S 2580 E                                            ST GEORGE          UT      84790
RODRIGUEZ
MAINSTAR-FBO GLADE J ROBBINS   14792 S 5200 W                                                                                                        SANTAQUIN          UT      84655
MAINSTAR-FBO GLADE J ROBBINS   C/O LOVELAND FINANCIAL          ATTN CHAD LOVELAND           1428 S 2580 E                                            ST GEORGE          UT      84790
MAINSTAR-FBO MATTHEW J         8261 OSWEGO RD                                                                                                        LIVERPOOL          NY      13090
RAHALSKI
MAINSTAR-FBO NICHOLAS          602 SE EVERGREEN TERR                                                                                                 PORT ST LUCIE      FL      34983
PORTALE
MAINSTAR-FBO PATTI PORTALE     602 SE EVERGREEN TERR                                                                                                 PORT ST LUCIE      FL      34983
MAINSTAR-FBO RAMONA            2293 W 20TH ST                                                                                                        LOS ANGELES        CA      90018
ROBINSON
MAINSTAR-FBO RICK A            3270 REDMOND RD BOX 335                                                                                               RUSSIA             OH      45363
RITTENHOUSE
MAINSTAR-FBO RONALD F          117 WILD CHERRY STREET                                                                                                CELINA             OH      45822
PRENGER
MAINSTAR-FBO RONALD F          1320 DUBLIN ROAD                SUITE 100                                                                             COLUMBUS           OH      43215
PRENGER
MAINSTAR-FBO STEVEN            1479 POND ROAD                                                                                                        EAGAN              MN      55122
ROGOSHESKE
MAINSTAR-FBO THOMAS ROHRER     549 FIFTEEN MILE DR                                                                                                   ROSEVILLE          CA      95678
MAINSTAR-FBO VIRGINIA ROMERO   2759 W GREENS CT.                                                                                                     LITTLETON          CO      80123
MARIA POMA                     43427 VINSETTA DRIVE                                         43427 VINSETTA DRIVE                                     STERLING HEIGHTS   MI      48313
MARIA RECINE                   9800 NW 75TH ST                                                                                                       TAMARAC            FL      33321
MARIA RECINE                   9539 WELDON CIR APT 103                                                                                               FORT LAUDERDALE    FL      33321-0829
MARSHA JUNE PULLMAN            20347 BRICK RD                                                                                                        SOUTH BEND         IN      46637
MARY ANNE POTTS TRUST DATED    12750 W MONTANA DR                                                                                                    LAKEWOOD           CO      80228
04/20/2000
MARY K ROWE                    401 MOUNTAIN DR                                                                                                       GADSDEN            AL      35904
MARY ROLLERSON AND WALTER      PO BOX 586                                                                                                            SEARSPORT          ME      04974
ROLLERSON
MARY ROLLERSON AND WALTER      C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                    NEW YORK           NY      10017
ROLLERSON
MICHAEL J & REBEKAH M QUINLAN 3605 PARK RIDGE RD                                                                                                     SEDALIA            CO      80135
MICHAEL R REED                 7508 SALAMANDER DRIVE                                                                                                 NEW PORT RICHEY    FL      34655
MICHAEL RITA AND CHERYL RITA   34649 CREEKSEDGE RD                                                                                                   DAVIS              CA      95616
MICHAEL ROCKS                  9803 BOCA GARDENS CIRCLE N      UNIT C                                                                                BOCA RATON         FL      33496
MICHAEL ROCKS                  C/O COSTA FINANCIAL INS         ATTN ANDREW COSTA            1604 SE 4TH ST                                           FT LAUDERDALE      FL      33301
MICHAEL SHANE ROACH TRUSTEE    MICHAEL SHANE ROACH TRUST       6607 N W 44TH PLACE                                                                   GAINESVILLE        FL      32606
OF
MR. & MRS. ROBERT PORTER JR.   8 BLUE ROCK ROAD                                                                                                      WILMINGTON         DE      19809
MR. & MRS. ROBERT PORTER JR.   C/O O'KELLY ERNST & JOYCE LLC   ATTN MICHAEL JOYCE           901 N. MARKET STREET SUITE 1000                          WILMINGTON         DE      19801
NADINE RAILSBACK & LANCE E     12131 RIVERA RD                                                                                                       WHITTIER           CA      90606
RAILSBACK
PAMELA RANDALL                 901 MOONSTONE CT                                                                                                      VACAVILLE          CA      95687


Page 6 of 11
                                                                                  Case 17-12560-BLS        Doc 4498     Filed 07/08/20   Page 39 of 64

Name                              Address1                      Address2                  Address3                    Address4               City              State   Zip

PATRICIA HARFIELD POLLARD         9896 RAWSON RD                                                                                             MORONGO VALLEY    CA      92256
PAUL J ROTHENGASS JR              PO BOX 6073                                                                                                DILLON            CO      80435
PHYLLIS J REYNOLDS                21464 HIGHWAY K12                                                                                          ONAWA             IA      51040
PHYLLIS J REYNOLDS                21464 HWY K42                                                                                              ONAWA             IA      51040
POTTERTON IRREVOCABLE TRUST       C/O VAN POTTERTON, TRUSTEE    296 BRUNNER ST                                                               GREENEVILLE       TN      37745-7622
POTTERTON IRREVOCABLE TRUST       899 HAWKINS LANE                                                                                           GREENEVILLE       TN      37745
POTTERTON IRREVOCABLE TRUST       C/O CIARDI CIARDI & ASTIN     ATTN JOHN D MCLAUGHLIN    1204 N KING ST                                     WILMINGTON        DE      19801
POULAN UNITED METHODIST           120 S COTTON ST               PO BOX 38                                                                    POULAN            GA      31781
CHURCH
POWERS FT DTD 10/09/12            C/O LAWRENCE POWERS           1347 RIDGEWOOD CT                                                            CANON CITY        CO      81212-4377
PRATT FAMILY CABIN TR             2226 EAST 10095 SOUTH                                                                                      SANDY             UT      84092
PROV TR GP- FBO RICK J ROUND      4039 GATEWAY DR                                                                                            ENGLEWOOD         OH      45322
IRA
PROV TR GP- FBO JANE C ROUND      4039 GATEWAY DR                                                                                            ENGLEWOOD         OH      45322
IRA
PROV TRUST GRP MUHAMMAD           6475 PALM PLACE                                                                                            VERO BEACH        FL      32967
RAHMAN
PROV TRUST GRP MUHAMMAD           101 PARK AVENUE FLOOR 27                                                                                   NEW YORK          NY      10017
RAHMAN
PROV. TR GP-FBO ALAN D REDDICK 545 ANTELOPE DR W                                                                                             BENNETT           CO      80102
IRA
PROV. TR GP-FBO BHARATI PATEL     4548 NW 51 CT                                                                                              COCONUT CREEK     FL      33073
IRA
PROV. TR GP-FBO BIBBIE-ANN        1989 ALCO AVE                                                                                              WALLA WALLA       WA      99362
RANCK IRA
PROV. TR GP-FBO CHERYL POTTER     10052 JORDAN RD                                                                                            JORDAN            NY      13080
IRA
PROV. TR GP-FBO EVELYN            2310 SE 15TH STREET                                                                                        GAINESVILLE       FL      32641
REYNOLDS IRA
PROV. TR GP-FBO EVELYN            D/O DESTINY INFINITY          ATTN ANDRE WILLIAMS       1020 NW 23RD AVE STE E                             GAINESVILLE       FL      32609
REYNOLDS IRA
PROV. TR GP-FBO INDRA PATEL IRA   4548 NW 51 CT                                                                                              COCONUT CREEK     FL      33073
PROV. TR GP-FBO JAMES W           C/O JEANNE RIVENBURG          85 BROOKSHAVEN RD                                                            GROTON            CT      06340
RIVENBURG IRA
PROV. TR GP-FBO JOHN PRYMAK       2984 ELK VIEW DRIVE                                                                                        EVERGREEN         CO      80439
IRA
PROV. TR GP-FBO JUDITH A POLEY    8097 WEST FIELD CIRCLE                                                                                     VERO BEACH        FL      32966
IRA
PROV. TR GP-FBO KEVIN L PONTIUS   550 YOSEMITE AVE                                                                                           MOUNTAIN VIEW     CA      94041
IRA
PROV. TR GP-FBO KEVIN L PONTIUS   550 YOSEMITE LANE                                                                                          MOUNTAIN VALLEY   CA      94041
IRA
PROV. TR GP-FBO KEVIN L PONTIUS   C/O CHRISTOPHER F KLINK ESQ   2576 SUNDEW AVE                                                              HENDERSON         NV      89052
IRA
PROV. TR GP-FBO KIM R ROBB IRA    6070 SUGAR RIVER LN                                                                                        MCFARLAND         WI      53558-9141



Page 7 of 11
                                                                                  Case 17-12560-BLS            Doc 4498     Filed 07/08/20   Page 40 of 64

Name                             Address1                        Address2                    Address3                     Address4               City                 State   Zip

PROV. TR GP-FBO KIRBY ROCKWELL 6400 NE 19TH AVE                                                                                                  FORT LAUDERDALE      FL      33308
IRA
PROV. TR GP-FBO MARCELLA         7205 POTTS RD                                                                                                   RIVERVIEW            FL      33569
PRICE IRA
PROV. TR GP-FBO MONICA T         945 PEMBROKE SE                                                                                                 GRAND RAPIDS         MI      49508
REIFFER IRA
PROV. TR GP-FBO N EDWARD ROSS 122 S COLUMBUS ST                                                                                                  NORTH PEKIN          IL      61554
IRA
PROV. TR GP-FBO PATRICIA A       1432 HOLTZMAN ST                                                                                                SURFSIDE BEACH       SC      29575
POLLICITO IRA
PROV. TR GP-FBO SALVATORE J      1432 HOLTZMAN ST                                                                                                SURFSIDE BEACH       SC      29575
POLLICITO IRA
PROV. TR GP-FBO SANDRA R         1165 SE WESTMINSTER PL                                                                                          STUART               FL      34997
ROBINSON IRA
PROVIDENT TR GP LLC FBO          893 OAK TREE DR                                                                                                 CHELSEA              AL      35043
THOMAS M POTTER III
PROVIDENT TRUST GROUP LLC FBO 100 GROSBEAK CT                                                                                                    LAKE FREDERICK       VA      22630
ROBERT S ROSS IRA
PROVIDENT TRUST GROUP LLC        FBO STEPHANIE PRATT INHERITED   807 N STOCKTON AVE                                                              RIPON                CA      95366
                                 IRA #151100103
PROVIDENT TRUST GROUP LLC        FBO SURESH AND ANITA RAO IND    C/O SURESH RAO              147 HOPPER LANE                                     FOLSOM               CA      95630
                                 CASH ACCT
PROVIDENT TRUST GROUP LLC FBO    C/O DAVID RAMEY                 83 CONIFER DR                                                                   NEDERLAND            CO      80466
DAVID L RAMEY IRA
PROVIDENT TRUST GROUP LLC FBO    ATTN JOHN ROBERSON              541 BLACK BIRD PLACE                                                            CASCADE              VA      24069
JOHN L ROBERSON IRA
PROVIDENT TRUST GRP LLC FBO      ATTN VIVIAN L ROBERTSON         6491 CHEYENNE DR UNIT 101                                                       ALEXANDRIA           VA      22312
VIVIAN L ROBERTSON IRA
RAJKUMAR N PUNJABI               2445 JUBILEE LN                                                                                                 SAN JOSE             CA      95131
REAL ESTATE PLUS INC             ATTN DON FERRY                  404 ARBOUR DR                                                                   NEWARK               DE      19713-1204
REBECCA B REYNOLDS               121 48TH AVE NE                                                                                                 HICKORY              NC      28601
REBECCA B REYNOLDS               C/O CHARTER FINANCIAL GROUP     ATTN RANDY W BURKE          PO BOX 1610                                         HICKORY              NC      28603
REEVES FAMILY TRUST DTD JAN 13   41 GOODWIN ST                                                                                                   FREDERICKSBURG       VA      22406
2017
REICHWALD-HIRANANDANI LIVING     P.O BOX 724                                                                                                     WAPPINGERS FALLS     NY      12590
TRUST
RICHARD & DOLORES ROSENBERG      10358 COPPER LAKE DR                                                                                            BOYNTON BEACH        FL      33437
RLT 08/29/16
RICHARD C. TERRY                 341 SOUTH MAIN, SUITE 500                                                                                       SALT LAKE CITY       UT      84111
RICHARD PRICE                    837 LINDEN AVE                                                                                                  CELINA               OH      48522
RICHARD PRICE                    837 LINDEN AVE                                                                                                  CELINA               OH      45822
RICHARD S AND MARIAN P           6200 S 1080 E                                                                                                   SALT LAKE CITY       UT      84121
ROBBINS
RMM INVESTMENT TRUST SOLO        C/O RAYMOND MCCULLERS           36 OAKWOOD ROAD                                                                 JACKSONVILLE BEACH   FL      32250
401K
ROBERT & DOROTHY REHM            799 TREASURE LAKE                                                                                               DUBOIS               PA      15801



Page 8 of 11
                                                                                  Case 17-12560-BLS                Doc 4498         Filed 07/08/20   Page 41 of 64

Name                           Address1                         Address2                         Address3                         Address4               City               State   Zip

ROBERT & JACQUELINE REYNOLDS   6476 STONECREST                                                                                                           BROOK PARK         OH      44142
RLT 06/05/03
ROBERT C RAHKE                 13138 LANTERN RD                                                                                                          FISHERS            IN      46038
ROBERT E. ROWE AND NORMA J.    RYAN C. REINERT, ESQ.,SHUTTS &   4301 W. BOY SCOUT BLVD., SUITE                                                           TAMPA              FL      33607
ROWE                           BOWEN LLP                        300
ROBERT H PROCTOR & FAY C       11640 ZIMMERMAN RD                                                                                                        PORT RICHEY        FL      34668-1560
BEVISS
ROBERT J REBMAN & SARAH L      14827 CREEKSIDE LN                                                                                                        LONGMONT           CO      80503
REBMAN
ROBERT L ROOD                  5641 LEISURE SOUTH DR SE                                                                                                  KENTWOOD           MI      49548
ROBERT L ROOD                  1560 WEALTHY ST SE STE 1                                                                                                  GRAND RAPIDS       MI      49506
ROBERT M. ROWE AND LEEANN M.   C/O SHUTTS & BOWEN LLP           ATTN RYAN C. REINERT, ESQ        4301 W. BOY SCOUT BLVD., SUITE                          TAMPA              FL      33607
ROWE                                                                                             300
ROBERT POON & YAN JUAN NIE     50 IRVING LN                                                                                                              NEW HYDE PARK      NY      11040
ROBERT ROBBE                   4578 CHERRY WOOD LN                                                                                                       PERRINTON          MI      48871
ROBERT ROMERO & HALLIE         8017 HALESWORTH DR                                                                                                        ROSEVILLE          CA      95678
ROMERO
ROBERT S REHM AND DOROTHY K    799 TREASURE LAKE                                                                                                         DUBOIS             PA      15801
REHM
ROBERTA POULIN & THOMAS        5945 JOHN AVE                                                                                                             LONG BEACH         CA      90805
POULIN
RON & DONNA ROHRER             4193 HACIENDA LN                                                                                                          CHINO              CA      91710
RONALD E POOLE                 365 VISTA CREEK DR                                                                                                        STOCKBRIDGE        GA      30281
RONALD E POOLE                 300 EAST ESPLANADE DRIVE         SUITE 1980                                                                               OXNARD             CA      93036
RONALD L RIZER                 914-A FONTMORE RD                                                                                                         COLORADO SPRINGS   CO      80904
RONDA L ROGERS                 7224 SNOW HILL RD                                                                                                         OOLTEWAH           TN      37363
ROY & EMMA POLING              121 NORTH WILLOW AVE                                                                                                      ERWIN              TN      37650
ROY L PRICHARD JR              1431 MIMOSA DR                                                                                                            LOUISVILLE         TN      37777
S PRIYADARSINI                 100 ANDALUSIA AVE APT 510                                                                                                 CORAL GABLES       FL      33134
SALLIE R RICE                  3220 W GALLAHER FERRY RD                                                                                                  KNOXVILLE          TN      37932
SAM & EDITH ROSEN              C/O SAM ROSEN                    7692 NEW ELLENTON DR                                                                     BOYNTON BEACH      FL      33437
SAMUEL RAPPA & DIANA RAPPA     3303 MCEVER PARK CIRCLE                                                                                                   ACWORTH            GA      30101
SHARI L PROCOPIO               7066 E COSTILLA DR                                                                                                        CENTENNIAL         CO      80112
SHARON G RESNICK               32252 OLDE FRANKLIN DR                                                                                                    FARMINGTON HILLS   MI      48334-1736
SILVIA REITTER                 9782 AMETRINE CT                                                                                                          ELK GROVE          CA      95624
STANLEY H REED                 46 SEQUOIA CIR                                                                                                            SANTA ROSA         CA      95401
STEPHEN L POULIOT TRUST DTD    C/O STEPHEN POULIOT, TRUSTEE     1223 CABRILLO AVE                                                                        VENICE             CA      90291
4/1/11
STEVEN M & DIANA L RAINS       114 TALAH WAY                                                                                                             LOUDON             TN      37774-2565
STEVEN M. OLSON                100 E STREET                     SUITE 104                                                                                SANTA ROSA         CA      95404-4605
SUNWEST TRUST AS CUSTODIAN FOR IRA #1712901                     P.O. BOX 36371                                                                           ALBUQUERQUE        NM      87176
SUSAN A REED


Page 9 of 11
                                                                                      Case 17-12560-BLS         Doc 4498     Filed 07/08/20   Page 42 of 64

Name                              Address1                       Address2                       Address3                   Address4               City           State   Zip

SUNWEST TRUST AS CUSTODIAN FOR 2249 PEWTER DRIVE                                                                                                  KNOXVILLE      TN      37909
SUSAN A REED
THE EDWARD & JACQUELINE           755 GLEN EAGLE CT                                                                                               DANVILLE       CA      94526
RAMOS FT 03/09/95
THE NANCY A RHODES LT DTD         2322 QUIET CT                                                                                                   INDIANAPOLIS   IN      46239
01/29/15
THE PORTEOUS 1999 TRUST U A APR   C/O JUDY PORTEOUS              2522 CARRIAGE DR                                                                 LODI           CA      95242
9, 1999
THE RADOSEVIC FT                  ATTN RICHARD RADOSEVIC         2208 FAIRWAY CT                                                                  MISSION        TX      78572
THE RADOSEVIC FT                  C/O RICHARD & ANGIE            2208 FAIRWAY CT                                                                  MISSION        TX      78572
                                  RADOSEVIC
THE REED FAMILY TRUST             C/O LUCILLE REED               1297 RAINDAGGER DR                                                               PRESCOTT       AZ      86301
THE RICHARDSON COMPANY            ATTN ELAINE R JORDAN           124 SAND DOLLAR ST                                                               HOLDEN BEACH   NC      28462
THE ROBERTS REVOCABLE LIVING      C/O STEPHEN ROBERTS            5048 J PARKWAY                                                                   SACARAMENTO    CA      95823
TRUST
THE ROBERTS REVOCABLE LIVING      C/O STEPHEN ROBERTS            5048 J PARKWAY                                                                   SACRAMENTO     CA      95823
TRUST
THE ROBERTS REVOCABLE LIVING      C/O EDWARD KOSMOWSKI           2 MILL RD STE 202                                                                WILMINGTON     DE      19806
TRUST
THE ROSNER LAW GROUP LLC          ATTN FREDERICK B. ROSNER       824 MARKET STREET, SUITE 810                                                     WILMINGTON     DE      19801
THE ROSNER LAW GROUP LLC          ATTN JASON A GIBSON            824 N. MARKET ST STE 810                                                         WILMINGTON     DE      19801
THE ROULAND FAMILY LIVING         DATED 3-20-2015                C/O PAULETTE & RONALD          3499 BAHIA BLANCA W #2-D                          LAGUNA WOODS   CA      92637
REVOCABLE TRUST                                                  ROULAND
THE ROULAND FAMILY LIVING         DATED 3-20-2015                C//O PAULETTE & RONALD         3499 BAHIA BLANCA W #2-D                          LAGUNA WOODS   CA      92637
REVOCABLE TRUST                                                  ROULAND
THE SARACHEK LAW FIRM             ATTN JOSEPH E SARACHEK ESQ     101 PARK AVENUE 27TH FLOOR                                                       NEW YORK       NY      10178
THE THOMAS G & HELEN M RIKER      C/O HELEN M RIKER TRUSTEE      436 FLOWER ST                                                                    COSTA MESA     CA      92627
FAMILY TRUST
THOMAS D PROCHASKA                5741 S KENWOOD AVE #1                                                                                           CHICAGO        IL      60637
THURMAN & BIENVENIDA PUCKETT      2726 HUNTINGTON HILLS DR                                                                                        LAKELAND       FL      33810
TIMOTHY LEE RICHARD AND DIANE     31720 COUNTY RD. 9-15                                                                                           ELIZABETH      CO      80107
B. RICHARD
TR OF JANNEKE & HARRY REVILL RLT 3555 SAN MATEO AVE                                                                                               RENO           NV      89509
11/22/97
TRACY RICE                        105 LINKS LANE                                                                                                  ALEDO          TX      76008
VERLE F & NORMA S PYLE TR DTD     7379 BLUE SKIES DR                                                                                              SPRING HILL    FL      34606
07/11/83
VINCENT RISPOLI AND ELIZABETH     85 WAINWRIGHT AVE                                                                                               CLOSTER        NJ      07624
RISPOLI
VINCENT RISPOLI AND ELIZABETH     C/O JOSEPH E SARACHEK          101 PARK AVE FL 27                                                               NEW YORK       NY      10017
RISPOLI
WILLIAM B ROTH AND JOAN M         447 WILLOW RD                                                                                                   MARENGO        IL      60152
ROTH
WILLIAM B ROTH AND JOAN M         300 EAST ESPLANADE DRIVE       SUITE 1980                                                                       OXNARD         CA      93036
ROTH
WILLIAM E. WINFIELD               300 EAST ESPLANADE DRIVE STE                                                                                    OXNARD         CA      93036
                                  1170

Page 10 of 11
                                                          Case 17-12560-BLS   Doc 4498     Filed 07/08/20   Page 43 of 64

Name                         Address1          Address2           Address3               Address4               City          State   Zip

WILLIAM M ROGERS & ROBIN P   524 CENTRAL AVE                                                                    SUMMERVILLE   SC      29483
ROGERS
WILLIAM ROONEY               416 ACORN LN                                                                       READING       PA      19605




Page 11 of 11
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 44 of 64




                EXHIBIT F
                                                                                     Case 17-12560-BLS             Doc 4498       Filed 07/08/20           Page 45 of 64

Name                              Address1                          Address2                     Address3                       Address4                       City               State   Zip

A GERALD PETERSON                 1542 SNYDER GULCH RD                                                                                                         EVERGREEN          CO      80439
ALBERT OCHS                       13937 ROYAL PALM CT. APT B                                                                                                   DELRAY BEACH       FL      33484
ALFRED J ORTENZO RT               5850 NW 66TH WAY                                                                                                             PARKLAND           FL      33067
ALICE OLDHAM                      14371 MIDDLETOWN LANE                                                                                                        WESTMINSTER        CA      92683
ANDREW J PARKS AND MICHELLE E 2835 TIMBERCHASE TRAIL                                                                                                           HIGHLANDS RANCH    CO      80126
PARKS
ARNOLD D PFEIFFER                 3352 E HEMPHILL RD                                                                                                           BURTON             MI      48529
AUDREY OLSON                      155 PARK ST                                                                                                                  HAMPSHIRE          IL      60140
BARBARA O PAYNE                   PO BOX 135                                                                                                                   CHARLESTOWN        MD      21914
BARBARA O PAYNE                   PO BOX 135                                                                                                                   CHARLESTON         MD      21914
BARBARA O PAYNE                   C/O GOODMAN AND NEKVASIL          ATTN KALJU NEKVASIL          624 1ST AVE S                                                 ST PETERSBURG      FL      33701-4120
                                  PA
BARBARA O PAYNE                   C/O GOODMAN AND NEKVASIL          ATTN KALJU NEKVASIL          14020 ROOSEVELT BLVD STE 808                                  CLEARWATER         FL      33762
                                  PA
BEN PEREA, ELIZABETH PEREA &      TRUST OCTOBER 11, 1994            ATTN STEVE H MAZER           2501 YALE BLVD SW STE 203                                     ALBUQUERQUE        NM      87106
PEREA LIVING
BERTHA J PALMER                   351 LAKE ARROWHEAD RD APT 76                                                                                                 MYRTLE BEACH       SC      29572
BERTHA PALMER                     351 LAKE ARROWHEAD RD #76                                                                                                    MYRTLE BEACH       SC      29572
BLOOD HURST & O'REARDON, LLP      ATTN CRAIG W STRAUB, ESQ          501 WEST BROADWAY STE 1490                                                                 SAN DIEGO          CA      92101
BLOOD HURST & O'REARDON, LLP      ATTN TIMOTHY G. BLOOD, ESQ        501 WEST BROADWAY STE 1490                                                                 SAN DIEGO          CA      92101
BRUCE PARKER AND GLORIA           1433 RIVER DANCE LANE                                                                                                        SEVIERVILLE        TN      37876
PARKER
BRUCE PARKER AND GLORIA           C/O WIENIEWITZ FINANCIAL          ATTN HENRY J WIENIEWITZ      1606 SCHAEFFER RD STE 100                                     KNOXVILLE          TN      37932
PARKER
BYONG AND SONY PAK                5170 KEANE DR                                                                                                                CARMICHAEL         CA      95608
C R PATEL                         1748 W SIVA AVE                                                                                                              ANAHEIM            CA      92804-2670
CALINVEST HOLDINGS LTD            ATTN ANDREW F KOTYUK              220 N SAN JACINTO ST                                                                       HEMET              CA      92543
CALINVEST HOLDINGS LTD            ATTN GARY ANDERSON, CEO           395 38TH ST E                                               PRINCE ALBERT SK S6W 1A5
CALINVEST HOLDINGS LTD            ATTN ANDREW KOTYUK                220 N SAN JACINTO ST                                                                       HEMET              CA      92543
CARLOS G PARULAN                  6500 CROWN ROCK CT                                                                                                           LAS VEGAS          NV      89139
CASIE PHILLIPS                    8822 CLIFFSIDE DR                                                                                                            HUNTINGTON BEACH   CA      92646
CHINTAN AND RUPAL PATEL           1519 WILLOW OAK POND LN                                                                                                      CHARLOTTE          NC      28270-4448
CLIFFORD & BETTY PATTON           7220 FRONT ST                                                                                                                RIO LINDA          CA      95673
COLLEEN M PERKO                   12365 W BRANDT PL                                                                                                            LITTLETON          CO      80127
CRAIG K PEARSALL                  5207 W HILDEBRAND BLVD, APT 401                                                                                              KENNEWICK          WA      99338
DARRELL E PEPER & SUSAN E PEPER   4902 29TH ST                      #13-A                                                                                      GREELEY            CO      80634
DAVID H & EUGENA M O'BRIEN        11198 W MARLOWE AVE                                                                                                          LITTLETON          CO      80127
DAVID OPDENAKER                   312 MEADOWGLEN LN                                                                                                            MEDIA              PA      19063
DEBORAH M PIERCE                  2273 WACPOLE RD                                                                                                              BROWNSBURG         IN      46112-7541
DEBORAH M PIERCE                  2273 WALPOLE RD                                                                                                              BROWNSBURG         IN      46112



Page 1 of 10
                                                                                      Case 17-12560-BLS       Doc 4498     Filed 07/08/20   Page 46 of 64

Name                            Address1                         Address2                       Address3                 Address4               City               State   Zip

DEBORAH PINTER                  10089 DRESSAGE LN                                                                                               MIDLAND            NC      28107
DENNIS D. PLUIM                 P.O. BOX 304                                                                                                    DUMONT             CO      80436
DENNIS D. PLUIM                 300 EAST ESPLANADE DRIVE         SUITE 1980                                                                     OXNARD             CA      93036
DENNIS OR KATHRYN PATTEN        C/O DENNIS PATTEN                21048 LOS CABOS CT                                                             LAND O LAKES       FL      34637
DONALD & LINDA OLSEN            1662 REGENCY WAY                                                                                                YUBA CITY          CA      95993
DORIS OSMUS TR 1                25546 COUNTY ROAD KK                                                                                            WRAY               CO      80758
DORIS R PARENT                  2473 SE SIDONIA                                                                                                 PORT ST LUCIE      FL      34952
DOROTHY PERRY                   6034 RAVENWOOD DR                                                                                               SARASOTA           FL      34243
EARL R PAPINI ESTATE            C/O MICHAEL E. PAPINI, EXECUTOR 910 NICOLE PLACE                                                                SYCAMORE           IL      60178
EDNA MAY PELZMAN                935 OLD COUNTY RD UNIT 14                                                                                       BELMONT            CA      94002
EDWARD W OSBORNE                PO BOX 213                                                                                                      HERNANDO           MS      38632
ELEANOR PERRETTA                501 INVERRARY ST                                                                                                MURRELLS INLET     SC      29576
ELIO PESATO                     274 AVE OF THE PALMS                                                                                            MYRTLE BEACH       SC      29579
ELLEN E PLANK                   3402 WESTMINSTER DR                                                                                             MYRTLE BEACH       SC      29588
ELLEN PLANK                     3402 WESTMINSTER DR                                                                                             MYRTLE BEACH       SC      29588
ESTATE OF EUGENE PLUSKA         7537 RENATO COURT                                                                                               SARASOTA           FL      34238
GAIL F PETERSON                 7224 GRANVILLE AVE                                                                                              BOYNTON BEACH      FL      33437
GAIL P PAYMER RT DTD 02/23/01   23319 WATER CIRCLE                                                                                              BOCA RATON         FL      33486
GERALD OLESZEK                  1510 BIG VALLEY DR                                                                                              COLORADO SPRINGS   CO      80919
GLORIA PECK                     901 GOFF ST                                                                                                     EADS               CO      81036
GREGORY D PITMAN                202 LEXINGTON DRIVE                                                                                             LOVELAND           OH      45140
GREGORY D PITMAN                C/O GRAYDON HEAD & RITCHEY       312 WALNUT STREET SUITE 1800                                                   CINCINNATI         OH      45202
                                LLP
GREGORY JAMES O'BRIEN           8350 SANTA MONICA BLVD APT 403                                                                                  WEST HOLLYWOOD     CA      90069-4483
GUCCIARDO LAW GROUP, P.A.       8470 ENTERPRISE CIRCLE           SUITE 102A                                                                     LAKEWOOD RANCH     FL      34202
HELEN E PFEIFFER RLT            C/O ELLEN S PFEIFFER, TRUSTEE    6110 STEGEN DR                                                                 ALEXANDRIA         VA      22310-2210
HENRY PIERSON                   C/O ROBERT L JENNINGS            306 SE DETROIT AVE                                                             STUART             FL      34994
HERBERT PLOFSKY                 1554 LAKES OF DELRAY BLVD APT                                                                                   DEL RAY            FL      33484
                                101
HERBERT PLOFSKY                 C/O JOSEPH SARACHEK              101 PARK AVE FL 27                                                             NEW YORK           NY      10017
ILENE G PATTERSON               C/O MURPHY DESMOND SC            ATTN NICOLE I PELLERIN         PO BOX 2038                                     MADISON            WI      53701
INDRA PATEL AND BHARATI PATEL   4548 NW 51 CT                                                                                                   COCONUT CREEK      FL      33073
IRA SERVICES TRUST COMPANY      ATTN BARBARA A PASSUT            9822 SPILLWAY CT                                                               BURKE              VA      22015
CFBO BARBARA A PASSUT
IRA SVCS TR CO-CFBO             1160 INDUSTRIAL RD STE 1                                                                                        SAN CARLOS         CA      94070
CHARMAINE PARENT IRA
IRA SVCS TR CO-CFBO             8129 PIPES LANE                                                                                                 ETHEL              LA      70730
CHARMAINE PARENT IRA
IRA SVCS TR CO-CFBO ELLEN E     1160 INDUSTRIAL RD STE 1                                                                                        SAN CARLOS         CA      94070
PLANK IRA


Page 2 of 10
                                                                                    Case 17-12560-BLS       Doc 4498     Filed 07/08/20   Page 47 of 64

Name                           Address1                        Address2                          Address3              Address4               City              State   Zip

IRA SVCS TR CO-CFBO JOHN H     3402 WESTMINSTER DR                                                                                            MYRTLE BEACH      SC      29588
PLANK
IRA SVCS TR CO-CFBO JOHN H     1160 INDUSTRIAL RD STE 1                                                                                       SAN CARLOS        CA      94070
PLANK
IRA SVCS TR CO-CFBO ROBERT P   1160 INDUSTRIAL RD STE 1                                                                                       SAN CARLOS        CA      94070
OTT IRA
IRA SVCS TR CO-CFBO ROBERT P   C/O ROBERT P OTT                6515 E COUNTY RD 750 S                                                         MOORESVILLE       IN      46158
OTT IRA
IRENE A PEIGLER                109 BROOK DR                                                                                                   GREENVILLE        SC      29607
IRENE OLIN TR DTD 02/25/98     5289 FOURWINDS WAY                                                                                             FT. PIERCE        FL      34949
IRENE OLIN TR DTD 02/25/98     C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                             NEW YORK          NY      10017
JAMES E PLATT                  213 FIELDSTONE CROSSING DRIVE                                                                                  BEAR              DE      19701
JAMES E PLATT                  C/O O'KELLY ERNST & JOYCE       901 N. MARKET STREET SUITE 1000                                                WILMINGTON        DE      19801
JAMES K & JOY N PETERS         PO BOX 130367                                                                                                  TAMPA             FL      33681-0367
JAMES K PETERS AND JOY N PETERS 3918 W MANGO AVE                                                                                              TAMPA             FL      33616-2305
JAMES K PETERS AND JOY N PETERS PO BOX 130367                                                                                                 TAMPA             FL      33681-0367
JAMES OLGUIN                   821 LOGAN AVE                                                                                                  VENTURA           CA      93003
JAMES PASWATER                 2205 COROVAL DR                                                                                                SACRAMENTO        CA      95833
JAMIE OSHIDAR                  25 TALL OAKS DRIVE                                                                                             NORTH BRUNSWICK   NJ      08902
JAY GORDON & MARJORIE A        2556 E FREMONT CT                                                                                              CENTENNIAL        CO      80122
PARKER
JAY GORDON PARKER &            2556 E FREMONT CT                                                                                              CENTENNIAL        CO      80122
MARJORIE A PARKER
JAYANTI M & SHOBHANA J PATEL   C/O JAYANTI M PATEL             6339 SAMPRAS ACE CT                                                            SPRING            TX      77379
JEAN T O'TOOLE                 900 ARBOR AVE #19                                                                                              FORT COLLINS      CO      80526
JEFFREY J. HANNEKEN, ESQ.      312 WALNUT STREET               SUITE 1800                                                                     CINCINNATI        OH      45202
JEFFREY PANCIS                 26 BATTLE RIDGE RD                                                                                             MORRIS PLAINS     NJ      07950
JENNIFER I PERSING             4637 74TH STREET                                                                                               MERIDEN           KS      66512
JENNIFER I PERSING             901 NORTH MARKET STREET         SUITE 1000                                                                     WILMINGTON        DE      19801
JEROME C & PATRICIA M          502 N LINN ST                                                                                                  ST HENRY          OH      45883
OSTERHOLT
JOANN E PLETKA                 1466 50TH CT                                                                                                   VERO BEACH        FL      32966
JOANN E PLETKA                 C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                             NEW YORK          NY      10017
JOHN AND ELLEN PLANK           3402 WESTMINSTER DR                                                                                            MYRTLE BEACH      SC      29588
JOHN H & ELLEN E PLANK         3402 WESTMINSTER DR                                                                                            MYRTLE BEACH      SC      29588
JOHN L. PEZZOLA AND KATHY J.   8775 20TH STREET                                                                                               VERO BEACH        FL      32966
PEZZOLA
JOHN L. PEZZOLA AND KATHY J.   C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                             NEW YORK          NY      10017
PEZZOLA
JOHN OHLSSON AND ALICIA        654 GOSSAMER WING WAY                                                                                          SEBASTIAN         FL      32958
OHLSSON
JOSEPH PALMINTERI              3013 ROCKWATER CIRCLE                                                                                          MYRTLE BEACH      SC      29588



Page 3 of 10
                                                                                 Case 17-12560-BLS              Doc 4498     Filed 07/08/20   Page 48 of 64

Name                             Address1                      Address2                            Address3                Address4               City               State   Zip

JOSEPH PERFETTO                  115 TIMBER HILL DRIVE                                                                                            E HANOVER          NJ      07936
JOSEPHINE ROSIKIEWICZ RT DTD     7537 RENATO CT                                                                                                   SARASOTA           FL      34238
09/01/16
JOSEPHINE ROSIKIEWICZ RT DTD     C/O GUCCIARDO LAW GROUP,      8470 ENTERPRISE CIRCLE              SUITE 102A                                     LAKEWOOD RANCH     FL      34202
09/01/16                         P.A.
JUDY C PICK                      6581 PEMBA DR                                                                                                    SAN JOSE           CA      95119
JUDY C PICK                      C/O CHRISTOPHER F KLINK ESQ   2576 SUNDEW AVE                                                                    HENDERSON          NV      89052
KAREN R OLSON & WILFORD O        9432 NANTUCKET DR                                                                                                HUNTINGTON BEACH   CA      92646
OLSON
KELLEY A AND KENNETH L PILGRIM   600 SE 4TH ST                                                                                                    DEERFIELD BEACH    FL      33441
KEN PADDOCK FAMILY TRUST         2 WICKLAND                                                                                                       IRVINE             CA      92620
KEN PADDOCK FAMILY TRUST         C/O KEN PADDOCK               2 WICKLAND                                                                         IRVINE             CA      92620
DATED 2001
KENNETH L AND KELLEY A PILGRIM   600 SE 4TH ST                                                                                                    DEERFIELD BEACH    FL      33441
KENNETH N PANKONIEN              6103 S KING DR                                                                                                   EVERGREEN          CO      80439
KERRY C & SUSAN V PETERSON       C/O KERRY PETERSON            PO BOX 759                                                                         BORING             OR      97009
KILPATRICK LAW OFFICES, P.C.     3550 WATT AVENUE, STE. 140                                                                                       SACRAMENTO         CA      95821
LARRY & JANICE PATTERSON LT      5113 N WASHINGTON ST                                                                                             GLADSTONE          MO      64118
LEO J O'REILLY AND NORMA A       240 N HANOVER ST                                                                                                 MINISTER           OH      45865
O'REILLY
LEROY PERRY                      409 YELLOWSTONE DR                                                                                               MORGAN HILL        CA      95037
LEROY PERRY                      409 YELLOWSTONE DR                                                                                               MORGAN HILLS       CA      95037
LILIAN PELTZ-PETOW               5125 FLICKER FIELD CIR                                                                                           SARASOTA           FL      34231
LINDA O'ROURKE                   236 HIDDEN BAY DR             UNIT 304                                                                           OSPREY             FL      34229
LINDA O'ROURKE                   C/O GUCCIARDO LAW FIRM        8470 ENTERPRISE CIRCLE SUITE 102A                                                  LAKEWOOD RANCH     FL      34202
LINDA O'ROURKE                   8470 ENTERPRISE CIRCLE        SUITE 102A                                                                         LAKEWOOD RANCH     FL      34202
LINDA S PARMANTIER               17146 MARTINGALE LN                                                                                              CLINTON TOWNSHIP   MI      48038
LISA OLSON                       3800 WHISPERING PINES LANE                                                                                       SHINGLE SPRINGS    CA      95682
LISA OLSON                       3550 WATT AVENUE, STE. 140                                                                                       SACRAMENTO         CA      95821
LIVING TRUST OF BETTY JEAN       11432 S BARNEY GULCH RD                                                                                          CONIFER            CO      80433
PEVLER
LOLITA M PATE                    1220 WHITE MEMORIAL CHURCH                                                                                       WILLOW SPRING      NC      27592
                                 RD
MAHENDRA & NIRMALA PATEL         C/O MAHENDRA PATEL            6062 MARILYN DR                                                                    CYPRESS            CA      90630
MAHENDRA PATEL & NIRMALA         6062 MARILYN DR                                                                                                  CYPRESS            CA      90630
PATEL
MAINSTAR - FBO DAVID M PEIFER    214 W 9TH ST                  PO BOX 420                                                                         ONAGA              KS      66521
SR
MAINSTAR - FBO DAVID M PEIFER    1537 W SCHWARTZ BLVD                                                                                             LADY LAKE          FL      32159
SR
MAINSTAR FBO MICHAEL C           12306 E 62ND ST                                                                                                  INDIANAPOLIS       IN      46235
PAYTON



Page 4 of 10
                                                                                Case 17-12560-BLS            Doc 4498     Filed 07/08/20   Page 49 of 64

Name                            Address1                     Address2                       Address3                    Address4               City            State   Zip

MAINSTAR TRUST CFBO ELENA       214 W 9TH ST PO BOX 420                                                                                        ONAGA           KS      66521
PATRY
MAINSTAR TRUST CFBO ELENA       2872 SE PINE VALLEY ST                                                                                         PORT ST LUCIE   FL      34952
PATRY
MAINSTAR TRUST CFBO JACKIE D    214 W 9TH ST                 PO BOX 420                                                                        ONAGA           KS      66521
PARKER IRA
MAINSTAR TRUST CFBO JACKIE D    C/O WIENIEWITZ FINANCIAL     ATTN HENRY J WIENIEWITZ        1606 SCHAEFFER RD STE 100                          KNOXVILLE       TN      37932
PARKER IRA
MAINSTAR TRUST CFBO JACKIE D    7923 WOOD RD                                                                                                   CORRYTON        TN      37721
PARKER IRA
MAINSTAR TRUST CFBO PENELOPE    214 WEST 9TH STREET                                                                                            ONAGA           KS      66521
PELL #TW004124
MAINSTAR TRUST CFBO PENELOPE    3550 WATT AVENUE, STE. 140                                                                                     SACRAMENTO      CA      95821
PELL #TW004124
MAINSTAR TRUST CFBO WILLIAM     214 W 9TH ST PO BOX 420                                                                                        ONAGA           KS      66521
PATRY
MAINSTAR TRUST CFBO WILLIAM     WILLIAM PATRY                2872 SE PINE VALLEY ST                                                            PORT ST LUCIE   FL      34952
PATRY
MAINSTAR TRUST CO CUSTODIAN     214 W 9TH ST                                                                                                   ONAGA           KS      66521
FBO ANITA G PAZOUREK
MAINSTAR TRUST CO CUSTODIAN     1120 MILLSTONE GAP RD                                                                                          SEYMOUR         TN      37865
FBO ANITA G PAZOUREK
MAINSTAR TRUST CO CUSTODIAN     C/O WIENIEWITZ FINANCIAL     ATTN HENRY J WIENIEWITZ        1606 SCHAEFFER RD STE 100                          KNOXVILLE       TN      37932
FBO ANITA G PAZOUREK
MAINSTAR TRUST CUSTODIAN FBO    5170 KEANE DR                                                                                                  CARMICHAEL      CA      95608
BYONG PAK
MAINSTAR TRUST CUSTODIAN FBO    C/O BYONG PAK                4170 KEANE DR                                                                     CARMICHAEL      CA      95608
BYONG PAK
MAINSTAR TRUST FBO GREGORY M    214 W. 9TH STREET            PO BOX 420                                                                        ONAGA           KS      66521
PITMAN
MAINSTAR TRUST FBO GREGORY M    312 WALNUT STREET            SUITE 1800                                                                        CINCINNATI      OH      45202
PITMAN
MAINSTAR TRUST, CUST FBO        ROTH #RW003751               214 WEST 9TH STREET                                                               ONAGA           KS      66521
EDWARD PACHECO
MAINSTAR TRUST, CUST FBO        3550 WATT AVENUE, STE. 140                                                                                     SACRAMENTO      CA      95821
EDWARD PACHECO
MAINSTAR TRUST, FBO DONNA       214 W. 9TH STREET            PO BOX 420                                                                        ONAGA           KS      66521
PITMAN
MAINSTAR TRUST, FBO GREGORY     C/O GRAYDON HEAD & RITCHEY   312 WALNUT STREET SUITE 1800                                                      CINCINNATI      OH      45202
M. PITMAN                       LLP
MAINSTAR- FBO MARY JANE PIEDE   214 W 9TH ST                 PO BOX 420                                                                        ONAGA           KS      66521
MAINSTAR-FBO ABIGAIL PEAVEY     4 PACIFIC CREST                                                                                                LAGUNA NIGUEL   CA      92677
MAINSTAR-FBO AGNARDA D          3163 SHORELINE DR                                                                                              CLEARWATER      FL      33760
PALSHA
MAINSTAR-FBO ALLAN OZERSKY      8016 OSAGE AVE                                                                                                 LOS ANGELES     CA      90045
MAINSTAR-FBO C R PATEL          1748 W SIVA AVE                                                                                                ANAHEIM         CA      92804-2670
MAINSTAR-FBO CAROL PAVLICK      214 W 9TH ST                 PO BOX 420                                                                        ONAGA           KS      66521
MAINSTAR-FBO CAROL PAVLICK      15480 MASONIC                                                                                                  FRASER          MI      48026


Page 5 of 10
                                                                            Case 17-12560-BLS       Doc 4498     Filed 07/08/20   Page 50 of 64

Name                            Address1                     Address2               Address3                   Address4               City                  State   Zip

MAINSTAR-FBO ELAINE R PEACH     214 W 9TH ST                 PO BOX 420                                                               ONAGA                 KS      66521
MAINSTAR-FBO ELAINE R PEACH     645 S DETROIT ST                                                                                      LOS ANGELES           CA      90036
MAINSTAR-FBO ELIZ               7111 THORNTREE HILL DR                                                                                FAYETVILLE            NY      13066
O'CONNOR-CERAVOLO
MAINSTAR-FBO FRAIDELIAS ORTIZ   214 W 9TH ST                 PO BOX 420                                                               ONAGA                 KS      66521
MAINSTAR-FBO FRAIDELIAS ORTIZ   C/O FRAIDELIAS ORTIZ         PO BOX 1337                                                              TWIN PEAKS            CA      92391
MAINSTAR-FBO GEORGE PADILLA     C/O GEORGE PADILLA           65548 AVENIDA DORADO                                                     DESERT HOT SPRINGS    CA      92240-1532
MAINSTAR-FBO HARVEY PLOTNICK    20324 TULSA ST                                                                                        CHATSWORTH            CA      91311
MAINSTAR-FBO J PAGE-PRUDENTE    17117 GULF BLVD APT 130                                                                               N REDNGTN BCH         FL      33708-1410
MAINSTAR-FBO JAMES K PETERS     PO BOX 130367                                                                                         TAMPA                 FL      33681-0367
MAINSTAR-FBO JOHN PALSHA        3163 SHORELINE DR                                                                                     CLEARWATER            FL      33760
MAINSTAR-FBO JOLENE OGDEN       HC 67 BOX 550                                                                                         CLAYTON               ID      83227
MAINSTAR-FBO LINDA D PERRY      308 CARLTON ROAD                                                                                      BRISTOL               TN      37620
MAINSTAR-FBO LOLITA M PATE      1220 WHITE MEMORIAL CHURCH                                                                            WILLOW SPRING         NC      27592
                                RD
MAINSTAR-FBO LOUISE PITCHER     214 W 9TH ST                 PO BOX 420                                                               ONAGA                 KS      66521
MAINSTAR-FBO LOUISE PITCHER     3466 JULIAN AVENUE                                                                                    LONG BEACH            CA      90808
MAINSTAR-FBO MARSHALL D         HC 67 BOX 550                                                                                         CLAYTON               ID      83227
OGDEN
MAINSTAR-FBO MARTHA M           214 W 9TH ST                 PO BOX 420                                                               ONAGA                 KS      66521
PAJEVSKI
MAINSTAR-FBO MARTHA M           213 KAITLYN LN                                                                                        KINGS MOUNTAIN        NC      28086
PAJEVSKI
MAINSTAR-FBO MAY OTA            3976 COOLIDGE AVE                                                                                     LOS ANGELES           CA      90066
MAINSTAR-FBO MELANEE PHILLIPS   1858 E 213TH ST                                                                                       CARDON                CA      90745
MAINSTAR-FBO MICHAEL PITCHER    214 W 9TH ST                 PO BOX 420                                                               ONAGA                 KS      66521
MAINSTAR-FBO MICHAEL PITCHER    3466 JULIAN AVENUE                                                                                    LONG BEACH            CA      90808
MAINSTAR-FBO RAYMOND J          5610 IRA AVE                                                                                          CLEVELAND             OH      44144
PAGOR
MAINSTAR-FBO SAMUEL A PERRY SR 308 CARLTON ROAD                                                                                       BRISTOL               TN      37620
MAINSTAR-FBO SUSAN PARRINO      214 W 9TH ST                 PO BOX 420                                                               ONAGA                 KS      66521
MAINSTAR-FBO SUSAN PARRINO      3370 MOUNTAINSIDE DR                                                                                  CORONA                CA      92882
MAINSTAR-FBO THELMA PIMENTEL    3305 RAINDROP DR                                                                                      COLORADO SPRINGS      CO      80917
MAINSTAR-FBO WAYNE OBERG        12176 S. 1430 W.                                                                                      RIVERTON              UT      84065
MAINSTAR-FBO WAYNE OBERG        C/O LOVELAND FINANCIAL       ATTN CHAD LOVELAND     1428 S 2580 E                                     ST GEORGE             UT      84790
MAINSTAR-FBO WILLIAM PEAVEY     4 PACIFIC CREST                                                                                       LAGUNA NIGUEL         CA      92677
MARGARET O'MALLEY               1146 CHERRY ST                                                                                        POTTSTOWN             PA      19464
MARIE F O'BRIEN                 32302 ALIPAZ ST #23                                                                                   SAN JUAN CAPISTRANO   CA      92675
MARILYN J PHILLIPS              913 JEFFERSON ST                                                                                      COLUMBIA CITY         IN      46725
MARSHALL D OGDEN                HC 67 BOX 550                                                                                         CLAYTON               ID      83227



Page 6 of 10
                                                                                        Case 17-12560-BLS        Doc 4498     Filed 07/08/20   Page 51 of 64

Name                               Address1                        Address2                     Address3                    Address4               City             State   Zip

MARY JANE PIEDE                    1751 COLD SPRING                                                                                                POTTSTOWN        PA      19465
MARY N. PACHECO & EDWARD           237 EDELWEISS WAY                                                                                               GALT             CA      95632
PACHECO
MICHAEL & LOUISE PITCHER           3466 JULIAN AVE                                                                                                 LONG BEACH       CA      90808
MICHAEL & PATRICIA ONESKO          2461 CAPULET CT                                                                                                 AVON             OH      44011
MYRA OZERSKY                       C/O ALLAN OZERSKY               8016 OSAGE AVE                                                                  LOS ANGELES      CA      90045
NICHOLAS PORTALE                   602 SE EVERGREEN TER                                                                                            PORT ST LUCIE    FL      34983
NICOLA PERRONE                     3316 RIDGE RD                                                                                                   LAFAYETTE        CA      94549
NORMAN T PLATT & DOROTHEA          C/O DOROTHEA HEGARTY            402 FERRELL RD                                                                  MULLICA HILL     NJ      08062
HEGARTY
O'DONNELL R/A TR                   1714 CURRY AVE                                                                                                  NOKOMIS          FL      34275
OASIS LODGE #41 F&AM               MASONIC MEMORIAL TEMPLE INC     2200 W MESQUITE AVE #165                                                        LAS VEGAS        NV      89106
OSMUS LAND COMPANY LLC             27937 COUNTY RD JJ                                                                                              WRAY             CO      80758
OTTAVIANO LIVING TRUST             10938 SW DARDANELLE DR                                                                                          PORT ST. LUCIE   FL      34987
PAMELA K AND RONALD O              3439 QUINCEY LN                                                                                                 FAIRFIELD        CA      94534
PIANFETTI
PANORAMA VILLAGE OF HEMET          C/O CALINVEST HOLDINGS LTD      ATTN ANDREW KOTYUK           220 N SAN JACINTO ST                               HEMET            CA      92543
INC
PARKER FAMILY TRUST DTD APRIL      C/O LOUISE PARKER               325 KEMPTON ST                                                                  SPRING VALLEY    CA      91977
11, 2008
PARKER FAMLY TRUST DTD APRIL 11, 1937 AGUSTUS CT                                                                                                   WALNUT CREEK     CA      94598
2008
PATRICIA ONNINK                    PO BOX 994                                                                                                      WAINSCOTT        NY      11975
PATRICIA PEMBERTON                 1314 SCARLET OAK CIR                                                                                            VERO BEACH       FL      32966-4735
PATRICIA PEMBERTON                 C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                              NEW YORK         NY      10017
PATRICK W. O'BRIEN AND DENISE L. 12975 W 24TH PL                                                                                                   GOLDEN           CO      80401
O'BRIEN
PAUL P. PITRIZZI                   33355 COURT DRIVE                                                                                               MILLSBORO        DE      19966
PAUL P. PITRIZZI                   901 N. MARKET STREET            SUITE 1000                                                                      WILMINGTON       DE      19801
PHIL D OSMUS TR 1                  25546 COUNTY RD KK                                                                                              WRAY             CO      80758
PHILIP J PERRY AND MARY C PERRY 12050 HORSESHOE LN                                                                                                 PARKER           CO      80138
PHYLLIS A PARKER                   1547 LAKE POINT LN N                                                                                            GREENWOOD        IN      46142
PHYLLIS OWEN & DANIEL C TIBBETS    C/O PHYLLIS OWEN                2155 NE VILLAGE CT                                                              MCMINNVILLE      OR      97128
PIBURN LIVING TRUST JUNE 17 2011   6785 TABOR ST                                                                                                   ARVADA           CO      80004
PIBURN LIVING TRUST JUNE 17TH      6785 TABOR ST                                                                                                   ARVADA           CO      80004
2011
PIRAINO FAMILY TRUST               (JOHN K PIRAINO & JAN L PIRAINO 6014 N POINTE PL                                                                WOODLAND HILLS   CA      91367
                                   TRUSTEES)
PROV TRST GP JAMES O'BRIEN         16184 SW INDIANWOOD CIRCLE                                                                                      INDIANTOWN       FL      34956
PROV TRST GP JAMES O'BRIEN         C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                              NEW YORK         NY      10017
PROV. TR GP - FBO JOANN PLETKA     1466 50TH CT                                                                                                    VERO BEACH       FL      32966
IRA


Page 7 of 10
                                                                                        Case 17-12560-BLS        Doc 4498     Filed 07/08/20   Page 52 of 64

Name                              Address1                         Address2                     Address3                    Address4               City             State   Zip

PROV. TR GP-FBO BARBARA ST        28947 MEADOW GREEN TRAIL WAY                                                                                     DANBURY          WI      54830-9544
PETER IRA
PROV. TR GP-FBO CAROL L PIETZ     7623 N 9TH ST                                                                                                    FRESNO           CA      93720
ROTH IRA
PROV. TR GP-FBO CRAIG K           5207 W HILDEBRAND BLVD APT 401                                                                                   KENNEWICK        WA      99338
PEARSALL IRA
PROV. TR GP-FBO DEBRA L           331 NW TREELINE TRACE                                                                                            PORT ST. LUCIE   FL      32986
PANCARO IRA
PROV. TR GP-FBO DOUG E            144 N WATERSIDE DR                                                                                               SENECA           SC      29672
ONESKO IRA
PROV. TR GP-FBO DOUGLAS W         21651 LAKE CHABOT RD                                                                                             CASTRO VALLEY    CA      94546
PARKINS IRA
PROV. TR GP-FBO ELIO PESATO IRA   274 AVE OF THE PALMS                                                                                             MYRTLE BEACH     SC      29579
PROV. TR GP-FBO GARY B OLITO      4233 MASON LN                                                                                                    SACRAMENTO       CA      95821
IRA
PROV. TR GP-FBO IRENE OLIN IRA    5289 FOURWINDS WAY                                                                                               FT. PIERCE       FL      34949
PROV. TR GP-FBO IRENE OLIN IRA    C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                              NEW YORK         NY      10017
PROV. TR GP-FBO KIM M ONESKO      144 N WATERSIDE DR                                                                                               SENECA           SC      29672
IRA
PROV. TR GP-FBO LILIAN            5125 FLICKER FIELD CIRCLE                                                                                        SARASOTA         FL      34231
PELTZ-PETOW IRA
PROV. TR GP-FBO MARIA PINEDA      8669 MATILIJA ST                                                                                                 PANORAMA CITY    CA      91402
IRA
PROV. TR GP-FBO MARK PFEIFFER     2538 SOUTH 200 EAST                                                                                              CONNERSVILLE     IN      47331
IRA
PROV. TR GP-FBO MICHAEL           2461 CAPULET CT                                                                                                  AVON             OH      44011-1663
ONESKO IRA
PROV. TR GP-FBO MILDRED E         11784 SW MOUNTAIN ASH CIR                                     702 SE STREAMLET AVE                               PORT ST LUCIE    FL      34987
OHLER IRA
PROV. TR GP-FBO MILDRED E         C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                              NEW YORK         NY      10017
OHLER IRA
PROV. TR GP-FBO PATRICIA A        2461 CAPULET CT                                                                                                  AVON             OH      44011-1663
ONESKO IRA
PROV. TR GP-FBO ROGER PIETZ       7623 N 9TH ST                                                                                                    FRESNO           CA      93720
ROTH IRA
PROV. TR GP-FBO SHARON L          419 E 28TH ST                                                                                                    VANCOUVER        WA      98663
PEARCE IRA
PROVIDENT TR GP LLC FBO DAVID     109 DUXBURY WAY                                                                                                  FOLSOM           CA      95630
A PETERSON IRA
PROVIDENT TR GP LLC FBO RAULIN    1344 LARAMIE AVE                                                                                                 MIDDLETON        ID      83644-5846
OLIVERA IRA
PROVIDENT TRUST GROUP LLC FBO     ATTN JOAN D OPIELA               7904 LARRICK CT                                                                 SPRINGFIELD      VA      22153
JOAN D OPIELA IRA
REGEE & LAUREN PETAJA             2307 ELLIS RANCH LN                                                                                              LOVELAND         CO      80538
RICHARD E & MARCIA A PARSONS      10471 LINDEN RD                                                                                                  GRAND BLANC      MI      48439
LIV TR DTD 3/18/1998
RICHARD L PIRANIO                 356 NE CAMELOT DR                                                                                                PORT ST LUCIE    FL      34983
RICHARD M PETRI & DELORES FRINK 139 141ST PL NE                                                                                                    BELLEVUE         WA      98007


Page 8 of 10
                                                                                  Case 17-12560-BLS    Doc 4498     Filed 07/08/20   Page 53 of 64

Name                            Address1                     Address2                       Address3              Address4               City               State   Zip

RICHARD M PETRI REVOCABLE       C/O RICHARD M PETRI          139 141ST PL NE                                                             BELLEVUE           WA      98007
LIVING TRUST
RICHARD M PETRI RLT             139 141ST PL NE                                                                                          BELLEVUE           WA      98007
RICK L PIZAK AND JEANETTE K PIZAK 205 HANOVER ST                                                                                         FOUNTAIN           CO      80817
ROBERT C PASSUT                 10203 CHASE COMMONS CT APT                                                                               BURKE              VA      22015
                                107
ROBERT H & LUCENA J OLSEN       103 GRAND VIEW DR                                                                                        MEAD               CO      80542
ROBERT M PAQUIN                 2338 HEARTLAND LN                                                                                        BROWNSBURG         IN      46112
ROBERT STANLEY OSTENDORFF &     C/O R STANLEY OSTENDORFF     4332 WATERVIEW CIRCLE                                                       NORTH CHARLESTON   SC      29418
SHIRLEY LAUR COOPER
ROBIN & NINA U PEREIRA          1459 IRVING AVE                                                                                          GLENDALE           CA      91201
ROGER OWEN                      1084 E ONEIDA                                                                                            PRESTON            ID      83263
ROLF H G PAUL & ANITA M PAUL    211 BYARS ST                                                                                             GREER              SC      29651
RON PINCOUS                     21036 95TH AVE S APT A 315                                                                               BOCA RATON         FL      33428
RONALD AND PAMELA PIANFETTI     3439 QUINCEY LN                                                                                          FAIRFIELD          CA      94534
SANDRA AND JAMES O'BRIEN        16184 SW INDIANWOOD CIR                                                                                  INDIANTOWN         FL      34956
SANDRA AND JAMES O'BRIEN        C/O JOSEPH E SARACHEK        101 PARK AVE FL 27                                                          NEW YORK           NY      10017
SANDRA PILKINGTON               1664 SORENSON DR                                                                                         WINDSOR            CO      80550
SARAH F PERRAS                  604 STONE LN                                                                                             AVON               IN      46123-7532
SARIM OURN                      2118 85TH ST CT E                                                                                        TACOMA             WA      98445
SHIVAM PATEL                    1069 ESSEX DR                                                                                            BENSALEM           PA      19020
STEPHEN J PLATT                 560 E POINTE CT SW                                                                                       VERO BEACH         FL      32962-5596
STEVEN PARVIN                   76 LAURELWOOD CT                                                                                         ROCKAWAY           NJ      07866
SUSAN B PERKINS AND EDWIN H     C/O SUSAN B PERKINS          275 INCA PKWY                                                               BOULDER            CO      80303
PERKINS
SUSAN PECK-ZIRPOLO              778 ALLEN CT                                                                                             PALO ALTO          CA      94303
SUZANNE A PEDRIN                1630 ANDERSON RD                                                                                         PITTSBURGH         PA      15209
SVEN A PERSSON                  44 HICKORY LANE                                                                                          IVORYTON           CT      06442
TALLENE M PETERSEN              3270 W BROADWAY ST                                                                                       IDAHO FALLS        ID      83402
TERRANCE LEE PELTON             7244 GOLD NUGGET DRIVE                                                                                   NIWOT              CO      80503
THE DEBORAH M PIERCE LT DTD     2273 WALPOLE RD                                                                                          BROWNSBURG         IN      46112
04/18/15
THE MARC & DENISE PIERRE FT     3842 PERHAM DR                                                                                           CULVER CITY        CA      90232
THE MARIE ELIZABETH O'BRIEN TRUST 1808 WALNUT AVE                                                                                        MANHATTAN BEACH    CA      90266
THE OLIVER FAMILY TRUST DTD     20331 BLUFFSIDE CIR A402                                                                                 HUNTINGTON BEACH   CA      92646
07/13/2006
THE PARRIS TRUST DATED MARCH    C/O MICHAEL A PARRIS TTEE    4223 EVERGREEN DR                                                           WOODBRIDGE         VA      22193
31 2005
THE ROSNER LAW GROUP LLC        ATTN FREDERICK B. ROSNER     824 MARKET STREET, SUITE 810                                                WILMINGTON         DE      19801
THE ROSNER LAW GROUP LLC        ATTN JASON A GIBSON          824 N. MARKET ST STE 810                                                    WILMINGTON         DE      19801
THE SARACHEK LAW FIRM           ATTN JOSEPH E SARACHEK ESQ   101 PARK AVENUE 27TH FLOOR                                                  NEW YORK           NY      10178


Page 9 of 10
                                                                                   Case 17-12560-BLS       Doc 4498     Filed 07/08/20   Page 54 of 64

Name                               Address1                       Address2                      Address3              Address4               City               State   Zip

THOMAS D & LINDA E PATTON          4737 CASSELLA-MONTEZUMA RD                                                                                CELINA             OH      45822
THOMAS E PETAJA                    4715 SWAINSONA DR                                                                                         LOVELAND           CO      80537
VAL AND TAMARA PECO                2510 NE 51ST ST                                                                                           LIGHTHOUSE POINT   FL      33064
VICTORIA A PILUT TRUST             1528 SHIRE CIR UNIT C                                                                                     IVERNESS           IL      60067
AGREEMENT
VICTORIA A PILUT TRUST             C/O SCHNEIDERS & ASSOCIATES,   300 E ESPLANADE DR STE 1980                                                OXNARD             CA      93036
AGREEMENT                          L.L.P.
VIVIAN PERRY TR & B P WEAVER TR    8218 S FOREST CT                                                                                          CENTENNIAL         CO      80122
05/09/12
WILLIAM & NANCY PENCA              284 PETTY RD                                                                                              SULPHUR            OK      73086-8520
WILLIAM AND ELENA PATRY JOINT      2872 SE PINE VALLEY ST                                                                                    PORT ST LUCIE      FL      34952
REV TR DTD 8/19/09
WILLIAM BRYAN OWEN                 2155 NE VILLAGE CT                                                                                        MCMINNVILLE        OR      97128
WILLIAM E OLLIGES RT UA 01/04/02   5027 SW MOORE ST                                                                                          PALM CITY          FL      34990
WILLIAM E. WINFIELD                300 EAST ESPLANADE DRIVE STE                                                                              OXNARD             CA      93036
                                   1170
WILLIAM JR & JOYCE L PEASE         725 FORTUNELLA CIR SW                                                                                     VERO BEACH         FL      32968




Page 10 of 10
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 55 of 64




                EXHIBIT G
                                                                                 Case 17-12560-BLS           Doc 4498        Filed 07/08/20   Page 56 of 64

Name                           Address1                       Address2                     Address3                        Address4               City          State   Zip

BRIAN T. HARVEY, ESQ.          1000 WILSHIRE BLVD.            SUITE 1500                                                                          LOS ANGELES   CA      90017
BUILDERS TEAM, INC.            2259 HONOLULU AVENUE                                                                                               MONTROSE      CA      91020
COURTNEY A. SCHAEL, ESQ.       ASHFORD SCHAEL LLC             100 QUIMBY STREET, SUITE 1                                                          WESTFIELD     NJ      07090
CREST REAL ESTATE, LLC         11150 W. OLYMPIC BLVD.         SUITE 700                                                                           LOS ANGELES   CA      90064
CREST REAL ESTATE, LLC         C/O KATTEN MUCHIN ROSENMAN     ATTN CRISTINA E BAUTISTA     515 SOUTH FLOWER STREET SUITE                          LOS ANGELES   CA      90071
                               LLP                                                         1000
CRISTINA E BAUTISTA            515 SOUTH FLOWER STREET        SUITE 1000                                                                          LOS ANGELES   CA      90071
FEDEX CORPORATE SERVICES INC   OF FEDEX                      3965 AIRWAYS BLVD MODULE G                                                           MEMPHIS       TN      38116-5017
AS ASSIGNEE                    EXPRESS/GROUND/FREIGHT/OFFICE 3RD FL
MEYER DAVIS STUDIO, INC.       180 VARICK STREET, SUITE 404                                                                                       NEW YORK      NY      10014




Page 1 of 1
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 57 of 64




                EXHIBIT H
                                                 Case 17-12560-BLS   Doc 4498     Filed 07/08/20   Page 58 of 64

Name               Address1           Address2           Address3               Address4               City        State   Zip

PAMELA M PARSONS   41 PEPPERWOOD DR                                                                    TOLLAND     CT      06084




Page 1 of 1
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 59 of 64




                    EXHIBIT I
                                             Case 17-12560-BLS   Doc 4498     Filed 07/08/20   Page 60 of 64

Name              Address1        Address2           Address3               Address4               City        State   Zip

STEVEN J NORRIS   615 CORTEZ ST                                                                    LAKELAND    FL      33813




Page 1 of 1
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 61 of 64




                    EXHIBIT J
                                                            Case 17-12560-BLS   Doc 4498     Filed 07/08/20   Page 62 of 64

Name                             Address1        Address2           Address3               Address4               City        State   Zip

PROV. TR GP-FBO STEVE J NORRIS   615 CORTEZ ST                                                                    LAKELAND    FL      33813
IRA




Page 1 of 1
Case 17-12560-BLS   Doc 4498   Filed 07/08/20   Page 63 of 64




                EXHIBIT K
                                                                            Case 17-12560-BLS   Doc 4498     Filed 07/08/20   Page 64 of 64

Name                         Address1                     Address2                  Address3               Address4               City        State   Zip

THE FRED F COHN & MIRIAM C   REV TRUST 5/26/94 RESTATED   420 LA CASA AVE                                                         SAN MATEO   CA      94403
PERLSON-COHN




Page 1 of 1
